 



EXHIBIT 10.1
 
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
Dated as of February 22, 2006
Among
THE WALT DISNEY COMPANY
as Borrower
and
THE FINANCIAL INSTITUTIONS NAMED HEREIN
as Lenders
and
BANC OF AMERICA SECURITIES LLC and CITIGROUP GLOBAL MARKETS, INC.
as Joint Lead Arrangers and Joint Book Managers
and
CITICORP USA, INC.
as Administrative Agent
and
BANK OF AMERICA, N.A.
as Syndication Agent
and
BARCLAYS BANK, PLC,
BNP PARIBAS SA, HSBC BANK USA, NATIONAL ASSOCIATION and
JPMORGAN CHASE BANK, N.A.
as Co-Documentation Agents
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
SECTION 1.01 Certain Defined Terms
    1  
SECTION 1.02 Computation of Time Periods
    13  
SECTION 1.03 Accounting Terms
    13  
 
       
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
    14  
 
       
SECTION 2.01 The Advances
    14  
SECTION 2.02 Making the Advances
    14  
SECTION 2.03 Fees
    16  
SECTION 2.04 Reduction of the Commitments
    16  
SECTION 2.05 Repayment of Advances
    16  
SECTION 2.06 Interest on Advances
    16  
SECTION 2.07 Additional Interest on Eurocurrency Rate Advances
    17  
SECTION 2.08 Interest Rate Determination
    17  
SECTION 2.09 Optional Conversion of Advances
    18  
SECTION 2.10 Prepayments of Advances
    19  
SECTION 2.11 Increased Costs
    20  
SECTION 2.12 Illegality
    21  
SECTION 2.13 Payments and Computations
    22  
SECTION 2.14 Taxes
    23  
SECTION 2.15 Sharing of Payments, Etc.
    25  
SECTION 2.16 Mandatory Assignment by a Lender; Mitigation
    26  
SECTION 2.17 Evidence of Debt
    26  
SECTION 2.18 Use of Proceeds
    27  
SECTION 2.19 Increase in the Aggregate Commitments
    27  
SECTION 2.20 Extension of Termination Date
    28  
 
       
ARTICLE III AMOUNT AND TERMS OF LETTERS OF CREDIT AND PARTICIPATIONS THEREIN
    30  
 
       
SECTION 3.01 Letters of Credit
    30  
SECTION 3.02 Limitation on the Issuance of Letters of Credit Denominated in
Committed Currencies
    32  
SECTION 3.03 Issuing the Letters of Credit
    32  
SECTION 3.04 Reimbursement Obligations
    32  
SECTION 3.05 Participations Purchased by the Lenders
    33  
SECTION 3.06 Letter of Credit Fees
    34  
SECTION 3.07 Indemnification; Nature of the Issuing Banks’ Duties
    34  
SECTION 3.08 Uniform Customs and Practice
    35  
SECTION 3.09 Additional Issuing Banks
    35  
SECTION 3.10 Dollar Payment Obligation
    35  
SECTION 3.11 Survival of Provisions; Cash Collateral
    35  
 
       
ARTICLE IV CONDITIONS OF EFFECTIVENESS AND LENDING
    36  
 
       
SECTION 4.01 Conditions Precedent to Effectiveness of Section 2.01
    36  
SECTION 4.02 Conditions Precedent to Each Borrowing/Issuance
    36  
SECTION 4.03 Determinations Under Section 4.01
    37  

 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE V REPRESENTATIONS AND WARRANTIES
    37  
 
       
SECTION 5.01 Representations and Warranties of the Borrower
    37  
SECTION 5.02 Additional Representations and Warranties of the Borrower as of
Each Increase Date and Each Extension Date
    38  
 
       
ARTICLE VI COVENANTS OF THE BORROWER
    39  
 
       
SECTION 6.01 Affirmative Covenants
    39  
SECTION 6.02 Negative Covenants
    41  
 
       
ARTICLE VII EVENTS OF DEFAULT
    41  
 
       
SECTION 7.01 Events of Default
    41  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
    43  
 
       
SECTION 8.01 Authorization and Action
    43  
SECTION 8.02 Administrative Agent’s Reliance, Etc.
    43  
SECTION 8.03 CUSA and Affiliates
    44  
SECTION 8.04 Lender Credit Decision
    44  
SECTION 8.05 Indemnification
    44  
SECTION 8.06 Successor Administrative Agent
    45  
SECTION 8.07 Sub-Agent
    45  
 
       
ARTICLE IX MISCELLANEOUS
    45  
 
       
SECTION 9.01 Amendments, Etc.
    45  
SECTION 9.02 Notices, Etc.
    46  
SECTION 9.03 No Waiver; Remedies
    48  
SECTION 9.04 Costs and Expenses
    48  
SECTION 9.05 Right of Set-off
    48  
SECTION 9.06 Binding Effect
    48  
SECTION 9.07 Assignments and Participations
    49  
SECTION 9.08 Indemnification
    51  
SECTION 9.09 Confidentiality
    52  
SECTION 9.10 Patriot Act
    52  
SECTION 9.11 Judgment
    52  
SECTION 9.12 Consent to Jurisdiction and Service of Process
    53  
SECTION 9.13 Substitution of Currency
    53  
SECTION 9.14 Governing Law
    53  
SECTION 9.15 Execution in Counterparts
    54  
SECTION 9.16 Severability
    54  

 



--------------------------------------------------------------------------------



 



         
SCHEDULE
       
 
       
Schedule I
  —   List of Applicable Lending Offices
 
       
Schedule II
  —   LC Commitments
 
       
Schedule III
  —   Existing LCs
 
       
EXHIBITS
       
 
       
Exhibit A-1
  —   Form of Notice of Borrowing
 
       
Exhibit A-2
  —   Form of Notice of Letter of Credit Request
 
       
Exhibit B
  —   Form of Assignment and Acceptance
 
       
Exhibit C
  —   Form of Opinion of Deputy General Counsel of the Borrower

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
          AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT dated as of
February 22, 2006, among THE WALT DISNEY COMPANY, a Delaware corporation (the
“Borrower”), the banks, financial institutions and other institutional lenders
(the “Initial Lenders”) listed on the signature pages hereof under the heading
“The Initial Lenders”, the Issuing Banks (as defined herein), CITICORP USA,
INC., a Delaware corporation (“CUSA”), as administrative agent (together with
any successor administrative agent appointed pursuant to Article VIII, the
“Administrative Agent”) for the Lenders (as hereinafter defined) and the Issuing
Banks hereunder, BANK OF AMERICA, N.A., as syndication agent (the “Syndication
Agent”), BANC OF AMERICA SECURITIES LLC and CITIGROUP GLOBAL MARKETS, INC., as
Joint Lead Arrangers and Joint Book Managers (the “Arrangers”), and BARCLAYS
BANK PLC, BNP PARIBAS SA, HSBC BANK USA, National Association and JPMORGAN CHASE
BANK, N.A., as co-documentation agents (the “Co-Documentation Agents”) for the
Lenders hereunder.
          WHEREAS certain of the parties hereto previously entered into a
Five-Year Credit Agreement dated as of February 25, 2004 (the “Existing Credit
Agreement”) and whereas the parties hereto wish to amend the Existing Credit
Agreement with such amendment to be in the form of this Amended and Restated
Five-Year Credit Agreement.
          IN CONSIDERATION of the agreements herein contained, the parties
hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01 Certain Defined Terms.
          As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
     “ABC” means ABC, Inc., a New York corporation and a wholly owned Subsidiary
of the Borrower, or any successor thereto.
     “Administrative Agent” has the meaning specified in the recital of parties
to this Agreement.
     “Administrative Agent’s Account” means (a) in the case of Advances
denominated in Dollars, the account of the Administrative Agent maintained by
the Administrative Agent at the office of Citibank at 399 Park Avenue, New York,
New York 10043, (b) in the case of Advances denominated in any Committed
Currency, the account of the Sub-Agent, as the Administrative Agent shall notify
in writing the Borrower and the Lenders from time to time, and (c) in any such
case, such other account of the Administrative Agent or the Sub-Agent, as the
case may be, as the Administrative Agent or the Sub-Agent shall notify in
writing the Borrower and the Lenders from time to time.
     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurocurrency Rate Advance, each
of which shall be a “Type” of Advance.

 



--------------------------------------------------------------------------------



 



     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
     “Agreement” means this Amended and Restated Five-Year Credit Agreement, as
it may be amended, supplemented or otherwise modified from time to time in
accordance with Section 9.01.
     “Anniversary Date” means February 22, 2007 and February 22 in each
succeeding calendar year occurring during the term of this Agreement.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent
and the Borrower, in substantially the form of Exhibit B hereto.
     “Assuming Lender” has the meaning specified in Section 2.19(d).
     “Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).
     Auto-Renewal Letter of Credit” has the meaning specified in
Section 3.01(d).
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Base Rate” means, for each day in any period, a fluctuating interest rate
per annum as shall be in effect from time to time, which rate per annum shall at
all times for such day during such period be equal to the higher of:
          (a) the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate in effect for such day; and
          (b) 0.50% per annum above the Federal Funds Rate for such day.
     “Base Rate Advance” means an Advance which bears interest as provided in
Section 2.06(a)(i).
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders pursuant to Section 2.01.
     “Business Day” means a day of the year on which banks are not required or
authorized to close in Los Angeles, California, or New York City, New York, or
San Francisco, California, and if the applicable Business Day relates to any
Eurocurrency Rate Advances, on which dealings are carried on in the London
interbank market.
     “Citibank” means Citibank, N.A., a national banking association.

2



--------------------------------------------------------------------------------



 



     “Co-Documentation Agents” has the meaning specified in the recital of
parties to this Agreement.
     “Commitment” has the meaning specified in Section 2.01.
     “Commitment Date” has the meaning specified in Section 2.19(b).
     “Commitment Increase” has the meaning specified in Section 2.19(a).
     “Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and lawful currency of
the European Economic and Monetary Union.
     “Consolidated EBITDA” means, for any period, (a) net income or net loss, as
the case may be, of the Borrower and its Subsidiaries on a consolidated basis
for such period, as determined in accordance with GAAP for such period, plus
(b) the sum of all amounts which, in the determination of such consolidated net
income or net loss, as the case may be, for such period, have been deducted for
(i) Consolidated Interest Expense, (ii) consolidated income tax expense,
(iii) consolidated depreciation expense, and (iv) consolidated amortization
expense, in each case determined in accordance with GAAP for such period.
     “Consolidated Interest Expense” means, for any period, total interest
expense of the Borrower and its Subsidiaries with respect to all outstanding
Debt of the Borrower and its Subsidiaries during such period, all as determined
on a consolidated basis for such period and in accordance with GAAP for such
period.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.08 or
2.09.
     “CUSA” has the meaning specified in the recital of parties to this
Agreement.
     “Debt” means, with respect to any Person: (a) indebtedness for borrowed
money, (b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases and
(e) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clauses (a) through
(d) above.
     “Declining Lender” has the meaning specified in Section 2.20(b).
     “Disney” means Disney Enterprises, Inc., a Delaware corporation and a
wholly owned Subsidiary of the Borrower, or any successor thereto.
     “Dollars” and the “$” sign each means lawful currency of the United States.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to

3



--------------------------------------------------------------------------------



 



which it became a Lender, or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent for such
purpose.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (a) a Lender or any Affiliate of a Lender or
(b) any bank or other financial institution, or any other Person, which has been
approved in writing by the Borrower, the Administrative Agent and each Issuing
Bank as an Eligible Assignee for purposes of this Agreement; provided, however,
that none of the Borrower’s approval, the Administrative Agent’s approval or any
Issuing Bank’s approval shall be unreasonably withheld; and provided further,
however, that the Borrower may withhold its approval if the Borrower reasonably
believes that an assignment to such Eligible Assignee pursuant to Section 9.07
will result in the incurrence of increased costs payable by the Borrower
pursuant to Section 2.11 or 2.14.
     “Environmental Claim” means any administrative, regulatory or judicial
action, suit, demand, claim, lien, notice or proceeding relating to any
Environmental Law or any Environmental Permit.
     “Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code or duly promulgated policy or rule of common law,
now or hereafter in effect, and in each case as amended, and any judicial or
administrative interpretation thereof, including any order, consent decree or
judgment, relating to the environment, health, safety or any Hazardous Material.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
     “Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the quoted
spot rate at which the Sub-Agent’s principal office in London offers to exchange
Dollars for such Committed Currency in London at or about 4:00 P.M. (London
time) (unless otherwise indicated by the terms of this Agreement) on such date
as is required pursuant to the terms of this Agreement, and the “Equivalent” in
any Committed Currency of Dollars means the equivalent in such Committed
Currency of Dollars determined by using the quoted spot rate at which the
Sub-Agent’s principal office in London offers to exchange such Committed
Currency for Dollars in London at or about 4:00 P.M. (London time) (unless
otherwise indicated by the terms of this Agreement) on such date as is required
pursuant to the terms of this Agreement.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended.
     “ERISA Event” means: (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation or (ii) the provisions of paragraph (1) of Section 4043(b)
of ERISA (without regard to paragraph (2) of such Section) are applicable with
respect to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA,
of a Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section

4



--------------------------------------------------------------------------------



 



4043(c) of ERISA could reasonably be expected to occur with respect to such Plan
within the following 30 days; (b) the provision by the administrator of any Plan
of a notice of intent to terminate such Plan, pursuant to Section 4041(a)(2) of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (c) the cessation of operations by the Borrower or
any ERISA Affiliate at a facility in the circumstances described in Section
4062(e) of ERISA; (d) the withdrawal by the Borrower or any ERISA Affiliate from
a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (e) the failure by the
Borrower or any ERISA Affiliate to make a payment to a Plan described in Section
302(f)(1)(A) of ERISA; (f) the adoption of an amendment to a Plan requiring the
provision of security to such Plan, pursuant to Section 307 of ERISA; or (g) the
institution by the Pension Benefit Guaranty Corporation of proceedings to
terminate a Plan, pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition which is reasonably likely to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, a Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurocurrency Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurocurrency Lending Office” opposite its name
on Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent for such purpose.
     “Eurocurrency Rate” means, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing, (a) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars or the applicable Committed Currency, as the case may
be, at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period for a period equal to such Interest Period divided by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period (provided, that, if for any reason such rate is not available,
the term “Eurocurrency Rate” shall mean, for any Interest Period for each
Eurocurrency Rate Advance comprising part of the same Borrowing, (a) an interest
rate per annum equal to the average (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum, if such average is not such a multiple) of the
rate per annum at which deposits in Dollars or the applicable Committed
Currency, as the case may be, are offered by the principal office of each of the
Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period for a period equal to such Interest Period and in an amount
substantially equal to such Reference Bank’s (or, in the case of Citibank,
CUSA’s) Eurocurrency Rate Advance comprising part of such Borrowing divided by
(b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period). In the event that the Eurocurrency Rate is to be
determined by the Reference Banks, the Eurocurrency Rate for any Interest Period
for each Eurocurrency Rate Advance comprising part of the same Borrowing shall
be determined by the Administrative Agent on the basis of applicable rates
furnished to and received by the Administrative Agent from the Reference Banks
two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.08.
     “Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency which bears interest as provided in Section 2.06(a)(ii).

5



--------------------------------------------------------------------------------



 



     “Eurocurrency Rate Margin” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating     S&P/Moody’s   Applicable Margin
Level 1
       
A+/A1 or above
    0.135 %
 
       
Level 2
       
Lower than A+/A1 but at least A/A2
    0.145 %
 
       
Level 3
       
Lower than A/A2 but at least A-/A3
    0.160 %
 
       
Level 4
       
Lower than A-/A3 but at least BBB+/Baa1
    0.195 %
 
       
Level 5
       
Lower than BBB+/Baa1 but at least BBB/Baa2
    0.325 %
 
       
Level 6
       
Lower than BBB/Baa2 or no Public Debt Rating in effect
    0.500 %

     “Eurocurrency Rate Reserve Percentage” means, with respect to any Lender
for any Interest Period for any Eurocurrency Rate Advance, the reserve
percentage applicable during such Interest Period (or, if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such Interest Period during which any such percentage shall be so
applicable) under regulations issued from time to time by the Board of Governors
of the Federal Reserve System (or any successor thereto) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Rate Advances is
determined) having a term equal to such Interest Period.
     “Euro Disney Entity” means any Subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its Subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational, commercial and
residential facilities and complex, or any part thereof or any addition thereto,
commonly known as ‘Euro Disney’, ‘Euro Disneyland’ or ‘Disneyland Resort Paris’,
located in Marne-la-Vallée, France, which Subsidiaries and other Persons
include, without limitation, as of the date hereof, Euro Disney Investments,
Inc., EDL S.N.C. Corporation, Euro Disney Associes S.N.C., Euro Disneyland SNC,
Euro Disney SCA, Euro Disneyland Participations S.A., Euro Disney S.A.S., EDL
Holding Company, EDL Participations S.A., Centre de Congres Newport S.A.S., Euro
Disneyland Imagineering S.a.r.l., Societe de Gerance d’Euro Disneyland SA., EDL
Corporation S.A.S., Euro Disney Investments S.A.S., Euro Disney Commandité
S.A.S. and EDL Hotels S.C.A..

6



--------------------------------------------------------------------------------



 



     “Events of Default” has the meaning specified in Section 7.01.
     “Excluded Entity” means each of the Euro Disney Entities, the Hong Kong
Disneyland Entities and the Specified Project Entities.
     “Existing Letters of Credit” means the outstanding letters of credit
originally issued or deemed issued under the Existing Credit Agreement and
identified on Schedule III hereto.
     “Extension Date” has the meaning specified in Section 2.20(b).
     “Extending Lender” has the meaning specified in Section 2.20(b).
     “Facility Fee Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating     S&P/Moody’s   Percentage
Level 1
       
A+/A1 or above
    0.045 %
 
       
Level 2
       
Lower than A+/A1 but at least A/A2
    0.055 %
 
       
Level 3
       
Lower than A/A2 but at least A-/A3
    0.065 %
 
       
Level 4
       
Lower than A-/A3 but at least BBB+/Baa1
    0.080 %
 
       
Level 5
       
Lower than BBB+/Baa1 but at least BBB/Baa2
    0.125 %
 
       
Level 6
       
Lower than BBB/Baa2 or no Public Debt Rating in effect
    0.150 %

     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
     “Four-Year Credit Agreement” means the Amended and Restated Four-Year
Credit Agreement dated as of February 22, 2006 among the Borrower, the banks,
financial institutions and other institutional lenders party thereto, CUSA, as
administrative agent thereunder, Bank of America, N.A., as syndication agent,
Banc of America Securities LLC and Citigroup Global Markets, Inc., as joint lead
arrangers and joint book managers and Barclays Bank Plc, BNP Paribas SA, HSBC
Bank USA, National Association and JPMorgan Chase Bank, N.A., as co-

7



--------------------------------------------------------------------------------



 



documentation agents thereunder, as such agreement may be amended, supplemented
or otherwise modified hereafter from time to time.
     “GAAP” means generally accepted accounting principles consistent with those
applied in the preparation of the audited financial statements referred to in
Section 5.01(c) dated October 1, 2005, subject, however, to the provisions of
Section 1.03.
     “Hazardous Material” means (a) any petroleum or petroleum product, natural
or synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, or radon gas, (b) any substance defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “toxic substances”, “contaminants” or “pollutants”, or
words of similar import, under any applicable Environmental Law or (c) any other
substance exposure to which is regulated by any governmental or regulatory
authority.
     “Hong Kong Disneyland Entity” means any Subsidiary of the Borrower and any
other Person whose equity securities or interests are owned, directly or
indirectly, in whole or in part, by the Borrower or any of its Subsidiaries, the
primary business of which is the direct or indirect ownership, management,
operation, design, construction and/or financing of the recreational and
commercial facilities and complex, or any part thereof or any addition thereto,
commonly known as ‘Hong Kong Disney’, ‘Hong Kong Disneyland’ or ‘Disneyland
Resort Hong Kong’ located at Penny’s Bay on Lantau Island, Hong Kong, which
Subsidiaries and other Persons include, without limitation, as of the date
hereof, Hongkong International Theme Parks Limited, Hong Kong Disneyland
Management Limited, and Walt Disney Holdings (Hong Kong) Limited.
     “Increase Date” has the meaning specified in Section 2.19(a).
     “Increasing Lender” has the meaning specified in Section 2.19(b).
     “Indemnified Matters” has the meaning specified in Section 9.08.
     “Indemnified Party” has the meaning specified in Section 9.08.
     “Initial Lenders” has the meaning specified in the recital of parties to
this Agreement.
     “Interest Period” means, for each Eurocurrency Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurocurrency
Rate Advance or on the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, six or, if generally available to all of the Lenders, nine or twelve
months as the Borrower may, upon notice received by the Administrative Agent not
later than (x) 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period for each Eurocurrency Rate Advance
denominated in any Committed Currency, or (y) 1:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period for each
Eurocurrency Rate Advance denominated in Dollars, select; provided, however,
that:
     (i) Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;

8



--------------------------------------------------------------------------------



 



     (ii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day;
     (iii) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and
     (iv) the Borrower may not select for any Advance any Interest Period which
ends after the scheduled Termination Date then in effect.
     “IRS” has the meaning specified in Section 2.14(e).
     “Issue” means, with respect to any Letter of Credit, either to issue, or to
increase the amount of, such Letter of Credit, and the term “Issued” or
“Issuance” shall have corresponding meanings. For the avoidance of doubt, the
renewal of an Auto Renewal Letter of Credit shall not be deemed to be an
Issuance.
     “Issuing Bank” means Standard Chartered Bank, BNP Paribas or any other
Lender which agrees to become, and is designated as an Issuing Bank under
Section 3.09(a) or any Affiliate thereof as agreed to from time to time by the
Borrower and such Issuing Bank, that may from time to time Issue Letters of
Credit for the account of the Borrower.
     “Issuing Commitment” means, as to any Issuing Bank, the amount set forth
opposite such Issuing Bank’s name on Schedule II hereto under the caption
“Issuing Commitment,” as it may change pursuant to Section 3.09(b).
     “LC Collateral Account” means a deposit account to be designated by the
Administrative Agent from time to time.
     “LC Commitment” means, as to any Lender, the amount set forth opposite such
Lender’s name on Schedule II hereto under the caption “LC Commitment” or, if
such Lender has entered into one or more Assignment and Acceptances, the amount
set forth for such Lender with respect thereto in the Register maintained by the
Administrative Agent pursuant to Section 9.07(c) hereof.
     “LC Commitment Percentage” means, with respect to each Lender, the
percentage which the then existing LC Commitment of such Lender is of the LC
Commitments of all Lenders; provided, however, that when used with respect to
Letters of Credit which expire after the Termination Date has occurred, the LC
Commitment Percentage of each Lender shall be the percentage, immediately prior
to the Termination Date, that such Lender’s LC Commitment is of the LC
Commitment of all Lenders.
     “Lenders” means, collectively, each Initial Lender, to the extent
applicable, each Issuing Bank, each Assuming Lender that shall become a party
hereto pursuant to Section 2.19 or 2.20 and each Eligible Assignee that shall
become a party hereto pursuant to Section 9.07; provided,

9



--------------------------------------------------------------------------------



 



however, that for purposes of any determination to be made under Section 2.07,
2.11, 2.12 or 9.04(b) with respect to CUSA, in its capacity as Lender, the term
“Lenders” shall be deemed to include Citibank.
     “Letter of Credit” means a letter of credit or other credit support
instrument issued as credit support for the obligations of, or for the account
of, the Borrower or any of its Subsidiaries.
     “Letter of Credit Liability” means, as of any date of determination, all
then existing liabilities of the Borrower to the Issuing Banks in respect of the
Letters of Credit, whether such liability is contingent or fixed, and shall, in
each case, consist of the sum of (i) the aggregate maximum amount (the
determination of such maximum amount to assume compliance with all conditions
for drawing) then available to be drawn under such Letters of Credit (including
without limitation, amounts available under such Letters of Credit for which a
draft has been presented but not yet honored) and (ii) the aggregate amount
which has then been paid by and not been reimbursed to, the Issuing Banks under
such Letters of Credit. For the purposes of determining the Letter of Credit
Liability, the face amount of Letters of Credit outstanding in any Committed
Currency shall be expressed as the Equivalent in Dollars of such Committed
Currency.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement which has the same
effect as a lien or security interest.
     “Majority Lenders” means, at any time, Lenders owed at least a majority in
interest of the aggregate unpaid principal amount of the Advances owing to the
Lenders at such time, or, if no such principal amount is outstanding at such
time, Lenders having at least a majority in interest of the Commitments at such
time; provided, however, that neither the Borrower nor any of its Affiliates, if
a Lender, shall be included in the determination of the Majority Lenders at any
time. For the purposes of this definition, the aggregate principal amount of
Letter of Credit Liability owing to each Issuing Bank shall be considered
Advances to be owed to the Lenders ratably in accordance with their respective
Commitments.
     “Material Subsidiary” means, at any date of determination, a Subsidiary of
the Borrower that, either individually or together with its Subsidiaries, taken
as a whole, has total assets exceeding $100,000,000 on such date.
     “Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower on or immediately
prior to such date.
     “Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (ii) was so maintained and in respect of which the
Borrower or an ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

10



--------------------------------------------------------------------------------



 



     “Note” has the meaning specified in Section 2.17.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Notice of Letter of Credit Request” has the meaning set forth in
Section 3.03.
     “Other Taxes” has the meaning specified in Section 2.14(b).
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 and all other laws and regulations relating to money-laundering and
terrorist activities.
     “Payment Office” means, for any Committed Currency, such office of Citibank
as shall be from time to time selected by the Administrative Agent and notified
by the Administrative Agent to the Borrower and the Lenders.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture or other entity, or a government or any political subdivision or agency
thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Public Debt Rating” means, as of any date of determination, the higher
rating that has been most recently announced by either S&P or Moody’s, as the
case may be, for any class of non-credit enhanced long-term senior unsecured
public debt issued by the Borrower. For purposes of the foregoing, (a) if only
one of S&P and Moody’s shall have in effect a Public Debt Rating, the
Eurocurrency Rate Margin and the Facility Fee Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Eurocurrency Rate Margin and the Facility Fee
Percentage will be set in accordance with Level 6 under the definition of
“Eurocurrency Rate Margin” or “Facility Fee Percentage”, as the case may be;
(c) if the ratings established by S&P and Moody’s shall fall within different
levels, the Eurocurrency Rate Margin and the Facility Fee Percentage shall be
based upon the higher rating; (d) if any rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; and
(e) if S&P or Moody’s shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P or Moody’s, as the
case may be, shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be.
     “Reference Banks” means Citibank, Bank of America, N.A., Barclays Bank Plc
and BNP Paribas, or, in the event that fewer than two of such banks remain
Lenders hereunder at any time, any other commercial bank designated by the
Borrower and approved by the Majority Lenders as constituting a “Reference Bank”
hereunder.
     “Register” has the meaning specified in Section 9.07(c).
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., or any successor thereto.
     “SEC” has the meaning specified in Section 6.01(e)(i).

11



--------------------------------------------------------------------------------



 



     “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or an ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (ii) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
     “Specified Project Entity” means:
     (a) DVD Financing, Inc.;
     (b) each Affiliate of the Borrower organized after February 25, 2004 (the
“Organization Date”) (or whose business commenced after the Organization Date)
and any other Person organized after the Organization Date (or whose business
commenced after the Organization Date) whose equity securities or interests are
owned, directly or indirectly, in whole or in part, by the Borrower or any of
its Subsidiaries, in each case, if:
     (i) such Affiliate or other Person has incurred Debt for the purpose of
financing all or a part of the costs of the acquisition, construction,
development or operation of a particular project (“Project Debt”);
     (ii) except for customary guaranties, keep-well agreements and similar
credit and equity support arrangements in respect of Project Debt incurred by
such Affiliate or other Person from the Borrower or any of its Subsidiaries not
in excess of $150,000,000 or from third parties, the source of repayment of such
Project Debt is limited to the assets and revenues of such particular project
(or, if such particular project comprises all or substantially all of the assets
of such Affiliate or other Person, the assets and revenues of such Affiliate or
other Person); and
     (iii) the property over which Liens are granted to secure such Project
Debt, if any, consists solely of the assets and revenues of such particular
project or the equity securities or interests of such Affiliate or other Person
or a Subsidiary of the Borrower referred to in clause (c) below; and
     (c) each Affiliate of the Borrower organized after the Organization Date
(or whose business commenced after the Organization Date) whose equity
securities or interests are owned, directly or indirectly, in whole or in part,
by the Borrower or any of its Subsidiaries, the primary business of which is the
direct or indirect ownership, management or operation of, or provision of
services to, any Affiliate or other Person referred to in clause (b) above.
     “Sub-Agent” means Citibank International plc.
     “Subsidiary” means with respect to any Person, any (a) corporation (or
foreign equivalent) other than an Excluded Entity or (b) general partnership,
limited partnership or limited liability company (or foreign equivalent) other
than an Excluded Entity (each, a “Non-Corporate Entity”), in either case, of
which more than 50% of the outstanding capital stock (or comparable interest)
having ordinary voting power (irrespective of whether at the time capital stock
(or comparable interest) of any other class or classes of such corporation or
Non-Corporate Entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly (through one or more
Subsidiaries) owned by such Person. In the case of a Non-Corporate Entity, a
Person shall be deemed to have more than 50% of interests having ordinary voting
power only if such Person’s vote in respect of such interests comprises more
than

12



--------------------------------------------------------------------------------



 



50% of the total voting power of all such interests in such Non-Corporate
Entity. For purposes of this definition, any managerial powers or rights
comparable to managerial powers afforded to a Person solely by reason of such
Person’s ownership of general partner or comparable interests (or foreign
equivalent) shall not be deemed to be ‘interests having ordinary voting power’.
     “Taxes” has the meaning specified in Section 2.14(a).
     “Termination Date” means the earlier of (a) February 22, 2011, subject to
the extension thereof pursuant to Section 2.20, and (b) the date of termination
in whole of the aggregate Commitments and LC Commitments pursuant to
Section 2.04 or 7.01; provided, however, that the Termination Date of any Lender
that is a Declining Lender in connection with any requested extension pursuant
to Section 2.20 shall be the Termination Date in effect immediately prior to the
applicable Extension Date for all purposes of this Agreement.
     “Type” has the meaning specified in the definition of “Advance”.
     “United States” and “U.S.” each means the United States of America.
     “Utilization Fee” has the meaning specified in Section 2.03(b).
     “Utilization Fee Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating     S&P/Moody’s   Percentage
Level 1
       
A+/A1 or above
    0.050 %
 
       
Level 2
       
Lower than A+/A1 but at least A/A2
    0.050 %
 
       
Level 3
       
Lower than A/A2 but at least A-/A3
    0.075 %
 
       
Level 4
       
Lower than A-/A3 but at least BBB+/Baa1
    0.075 %
 
       
Level 5
       
Lower than BBB+/Baa1 but at least BBB/Baa2
    0.100 %
 
       
Level 6
       
Lower than BBB/Baa2 or no Public Debt Rating in effect
    0.100 %

          SECTION 1.02 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
          SECTION 1.03 Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP; provided, however,
that if any changes in accounting principles from those used in the preparation
of the financial statements referred to in Section 5.01(c) dated October 1, 2005
hereafter occur by reason of the promulgation of rules, regulations,

13



--------------------------------------------------------------------------------



 



pronouncements, opinions or other requirements of the Financial Accounting
Standards Board or the American Institute of Certified Public Accountants (or
successors thereto or agencies with similar functions) and result in a change in
the method of calculation of financial covenants or the terms related thereto
contained in this Agreement, the Borrower shall, at its option, (i) furnish to
the Administrative Agent, together with each delivery of the consolidated
financial statements of the Borrower and its subsidiaries required to be
delivered pursuant to Section 6.01(e), a written reconciliation setting forth
the differences that would have resulted if such financial statements had been
prepared utilizing accounting principles and policies in conformity with those
used to prepare the financial statements referred to in Section 5.01(c) dated
October 1, 2005 or (ii) enter into negotiations with the Administrative Agent
and the Lenders to amend such financial covenants or terms equitably to reflect
such changes so that the criteria for evaluating the financial condition of the
Borrower and its subsidiaries shall be the same after such changes as if such
changes had not been made; provided, however, that at all times in the case of
clause (i) above, and in the case of clause (ii) above until the amendment
referred to in such clause (ii) becomes effective, all covenants and related
calculations under this Agreement shall be performed, observed and determined as
though no such changes in accounting principles had been made.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
          SECTION 2.01 The Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Advances to the Borrower from time
to time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount (based in respect of any Advances
denominated in a Committed Currency on the Equivalent in Dollars determined on
the date of delivery of the applicable Notice of Borrowing) not to exceed at any
time outstanding the Dollar amount set forth opposite such Lender’s name on the
signature pages hereof or, if such Lender has become a Lender hereunder pursuant
to an Assumption Agreement, the Dollar amount set forth as the Commitment of
such Lender in such Assumption Agreement or, if such Lender has entered into an
Assignment and Acceptance the Dollar amount set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(c), as
such amount may be reduced pursuant to Section 2.04 or increased pursuant to
Section 2.19 (such Lender’s “Commitment”) in any case and at any time less the
amount of such Lender’s ratable portion of Letter of Credit Liability, provided,
that, the Lenders shall not be obligated to, and shall not, make any Advances as
part of a Borrowing if after giving effect to such Borrowing the sum of the then
outstanding aggregate amount of all Borrowings, and the then outstanding
aggregate amount of all Letter of Credit Liability shall exceed the aggregate
amount of the Commitments then in effect. Each Borrowing shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof (or the Equivalent thereof in any Committed Currency determined on the
date of delivery of the applicable Notice of Borrowing); provided, that, in the
case of any Borrowing made for the purpose of reimbursing a drawing under any
Letter of Credit, (A) the aggregate amount of such Borrowing shall be not less
than $1,000,000 and (B) if the aggregate amount of such Borrowing is less than
$20,000,000, such Borrowing shall consist solely of Base Rate Advances. Except
as set forth in clause (B) of the preceding sentence, each Borrowing shall
consist of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment, the Borrower from time to time may borrow under this Section 2.01,
prepay pursuant to Section 2.10 and reborrow under this Section 2.01.
          SECTION 2.02 Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than (x) 11:00 A.M. (New York City time) on the same
Business Day as the date of a proposed Borrowing comprised of Base Rate
Advances, (y) 11:00 A.M. (New York City time) on the third Business

14



--------------------------------------------------------------------------------



 



Day prior to the date of a proposed Borrowing comprised of Eurocurrency Rate
Advances denominated in any Committed Currency, or (z) 1:00 P.M. (New York City
time) on the third Business Day prior to the date of a proposed Borrowing
comprised of Eurocurrency Rate Advances denominated in Dollars, by the Borrower
to the Administrative Agent (and, in the case of a Borrowing consisting in
Eurocurrency Rate Advances denominated in any Committed Currency, simultaneously
to the Sub-Agent), which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telecopier, or by telephone, confirmed immediately by telecopier, in
substantially the form of Exhibit A hereto, specifying therein the requested
(i) date of such Borrowing (which shall be a Business Day), (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing comprised of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Advance. Each Lender shall,
before (A) 1:00 P.M. (New York City time) on the date of such Borrowing
consisting of Advances denominated in Dollars or (B) 1:00 P.M. (London time) on
the date of such Borrowing consisting of Advances denominated in any Committed
Currency, make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s (or the Sub-Agent’s, as the
case may be) Account, in same day funds, such Lender’s ratable portion of such
Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article IV, the
Administrative Agent will make such funds available to the Borrower at the
office where the Administrative Agent’s (or the Sub-Agent’s, as the case may be)
Account is maintained.
          (b) Anything in subsection (a) above or Section 2.01 to the contrary
notwithstanding, the Borrower may not select Eurocurrency Rate Advances for any
Borrowing if the aggregate amount of such Borrowing is less than $20,000,000 (or
the Equivalent thereof in any Committed Currency determined on the date of
delivery of the applicable Notice of Borrowing) or if the obligation of the
Lenders to make Eurocurrency Rate Advances shall be suspended at such time
pursuant to Section 2.08.
          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies as to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article IV, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.
          (d) Unless the Administrative Agent shall have received notice from a
Lender on or prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that any Lender shall not have
so made such ratable portion available to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Borrower until the date such amount is paid to the
Administrative Agent, at (A) the Federal Funds Rate in the case of Advances
denominated in Dollars or (B) the cost of funds incurred by the Administrative
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies; provided, however, that (i) within two Business Days after any
Lender shall fail to make such ratable portion available to the Administrative
Agent, the Administrative Agent shall notify the Borrower of such failure and
(ii) if such Lender shall not have paid such corresponding amount to the
Administrative Agent within two Business Days after such demand is made of such
Lender by the Administrative Agent, the Borrower agrees to repay to the
Administrative Agent forthwith, upon demand by the Administrative Agent to the
Borrower, such corresponding amount together with interest thereon, for each day
from the date such

15



--------------------------------------------------------------------------------



 



amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at the interest rate applicable at the time to
Advances comprising such Borrowing. If and to the extent such corresponding
amount shall be paid by such Lender to the Administrative Agent in accordance
with this Section 2.02(d), such amount so paid shall constitute such Lender’s
Advance as part of such Borrowing for all purposes of this Agreement.
          (e) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          SECTION 2.03 Fees. (a) Facility Fee. The Borrower agrees to pay to
each Lender a facility fee on the average daily amount (whether used or unused)
of such Lender’s Commitment (i) in the case of each Initial Lender, from the
Effective Date, or (ii) in the case of any Lender other than an Initial Lender,
the effective date specified in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, until, in each case, the
Termination Date, payable quarterly in arrears on the first Business Day of each
January, April, July and October during the term of such Lender’s Commitment,
commencing April 1, 2006, and on the Termination Date, at the rate per annum
equal to the Facility Fee Percentage in effect from time to time.
          (b) Utilization Fee. For each day on which the sum of (i) the
outstanding Advances and (ii) the Letter of Credit Liability exceeds 50% of the
Commitments, the Borrower agrees to pay to the Agent for the account of each
Lender, a utilization fee equal to the quotient obtained by dividing (A) the
product of (1)the sum of (a) the Letter of Credit Liability on such day and (b)
the difference between the aggregate outstanding Advances on such day and the
outstanding Base Rate Advances on such day and (2) the Utilization Fee
Percentage by (B) 365 (or, for any such day in a leap year, 366). This
Utilization Fee shall be paid quarterly in arrears on the first Business Day of
each January, April, July and October of each year, and on the Termination Date.
          SECTION 2.04 Reduction of the Commitments. The Borrower shall have the
right, upon at least three Business Days’ notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Lenders; provided that each partial reduction
shall be in the aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and; provided, further, that after giving effect to
any such partial reduction, the total Commitments shall not be less than the sum
of (i) the then outstanding aggregate amount of Advances and (ii) the greater of
(x) Letter of Credit Liability or (y) aggregate amount of LC Commitments. Once
terminated, such Commitments may not be reinstated.
          SECTION 2.05 Repayment of Advances. The Borrower shall repay to each
Lender on the Termination Date the aggregate principal amount of the Advances
owing to such Lender on such date.
          SECTION 2.06 Interest on Advances. (a) Scheduled Interest. The
Borrower shall pay to each Lender interest on the unpaid principal amount of
each Advance owing to such Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:
          (i) Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the Base Rate in effect
from time to time, payable quarterly in arrears on the first Business Day of
each January, April, July and October during such periods and on the date such
Base Rate Advance shall be Converted or paid in full and, for the avoidance of
doubt, a Utilization Fee shall not be payable during such periods as such
Advance is a Base Rate Advance.

16



--------------------------------------------------------------------------------



 



          (ii) Eurocurrency Rate Advances. During such periods as such Advance
is a Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance and (B) the Eurocurrency Rate Margin in
effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
the date which occurs three months and, if applicable, six months, nine months
and twelve months after the first day of such Interest Period and on the date
such Eurocurrency Rate Advance shall be Converted or paid in full .
          (b) Default Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance that is not paid when due and on the unpaid
amount of all interest, fees and other amounts payable hereunder that is not
paid when due, payable on demand, at a rate per annum equal at all times to
(i) in the case of any amount of principal, the greater of (x) 2% per annum
above the rate per annum required to be paid on such Advance immediately prior
to the date on which such amount became due and (y) 2% per annum above the Base
Rate in effect from time to time and (ii) to the fullest extent permitted by
law, in the case of all other amounts, 2% per annum above the Base Rate in
effect from time to time.
          SECTION 2.07 Additional Interest on Eurocurrency Rate Advances. The
Borrower shall pay to each Lender, so long as such Lender shall be required
under regulations of the Board of Governors of the Federal Reserve System to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Eurocurrency Rate Advance of such Lender, from the date of such
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the
Eurocurrency Rate for the applicable Interest Period for such Advance from
(ii) the rate obtained by dividing such Eurocurrency Rate by a percentage equal
to 100% minus the Eurocurrency Rate Reserve Percentage of such Lender for such
Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest shall be determined by such Lender and
notified in reasonable detail to the Borrower through the Administrative Agent.
          SECTION 2.08 Interest Rate Determination. (a) To the extent required,
each Reference Bank agrees to furnish to the Administrative Agent timely
information for the purpose of determining each Eurocurrency Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Administrative Agent for the purpose of determining such interest rate, the
Administrative Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks.
          (b) The Administrative Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rate determined by the Administrative
Agent for purposes of Section 2.06(a)(i) or (a)(ii), and, if applicable, the
rate, if any, furnished by each Reference Bank for the purpose of determining
the applicable interest rate under Section 2.06(a)(ii).
          (c) If fewer than two Reference Banks furnish timely information to
the Administrative Agent for purposes of determining the Eurocurrency Rate for
any Eurocurrency Rate Advances, (i) the Administrative Agent shall forthwith
notify the Borrower and the Lenders that the interest rate cannot be determined
for such Eurocurrency Rate Advances, (ii) each such Advance will automatically,
on the last day of the then existing Interest Period therefor, Convert into a
Base Rate Advance (or, if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and (iii) the obligation of the Lenders to
make, or to Convert Advances into, Eurocurrency Rate Advances shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist.

17



--------------------------------------------------------------------------------



 



          (d) If, with respect to any Eurocurrency Rate Advances, the Majority
Lenders notify the Administrative Agent that (i) they are unable to obtain
matching deposits in the London inter-bank market at or about 11:00 A.M. (London
time) on the second Business Day before the making of a Borrowing in sufficient
amounts to fund their respective Eurocurrency Rate Advances as a part of such
Borrowing during its Interest Period or (ii) the Eurocurrency Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Majority Lenders (which cost each such Majority Lender reasonably determines in
good faith is material) of making, funding or maintaining their respective
Eurocurrency Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Borrower and the Lenders, whereupon, unless the
Eurocurrency Rate Margin shall be increased to reflect such costs as determined
by such Majority Lenders and as agreed by the Borrower, (A) the obligation of
the Lenders to make, or to Convert Base Rate Advances into, Eurocurrency Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and (B) the Borrower will, on the last day of the then existing
Interest Period therefor, (1) if such Eurocurrency Rate Advances are denominated
in Dollars, either (x) prepay such Advances or (y) Convert such Advances into
Base Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in
any Committed Currency, either (x) prepay such Advances or (y) redenominate such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances. The Administrative Agent shall use reasonable efforts to
determine from time to time whether the circumstances causing such suspension no
longer exist and, promptly after the Administrative Agent knows that the
circumstances causing such suspension no longer exist, the Administrative Agent
shall so notify the Borrower and the Lenders.
          (e) If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
such Advances will automatically, on the last day of the then existing Interest
Period therefor, (i) if such Eurocurrency Rate Advances are denominated in
Dollars, be Converted into Base Rate Advances and (ii) if such Eurocurrency Rate
Advances are denominated in a Committed Currency, be redenominated into an
Equivalent amount of Dollars and be Converted into Base Rate Advances.
          (f) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $20,000,000, such Eurocurrency Rate
Advances shall automatically Convert into Base Rate Advances and, on and after
such date, the right of the Borrower to Convert such Advances into Eurocurrency
Rate Advances shall terminate; provided, however, that if and so long as each
such Eurocurrency Rate Advance shall have the same Interest Period as
Eurocurrency Rate Advances comprising another Borrowing or Borrowings, and the
aggregate unpaid principal amount of all such Eurocurrency Rate Advances shall
equal or exceed $20,000,000, the Borrower shall have the right to continue all
such Eurocurrency Rate Advances as, or to Convert all such Advances into,
Eurocurrency Rate Advances having such Interest Period.
          (g) Upon the occurrence and during the continuance of any Event of
Default under Section 7.01(a), (i) each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (B) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be redenominated into an Equivalent
amount of Dollars and be Converted into Base Rate Advances and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall be suspended.
          SECTION 2.09 Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
(i) 11:00 A.M. (New York City time)

18



--------------------------------------------------------------------------------



 



on the same Business Day as the date of the proposed Conversion in the case of a
Conversion of Eurocurrency Rate Advances into Base Rate Advances, and (ii) 1:00
P.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion in the case of a Conversion of Base Rate Advances into
Eurocurrency Rate Advances or of Eurocurrency Rate Advances of one Interest
Period into Eurocurrency Rate Advances of another Interest Period, as the case
may be, and subject to the provisions of Sections 2.08, 2.09 and 2.12, Convert
all Advances denominated in Dollars of one Type comprising the same Borrowing
into Advances denominated in Dollars of the other Type; provided, however, that
any Conversion of any Eurocurrency Rate Advances into Base Rate Advances or into
Eurocurrency Rate Advances of another Interest Period shall be made on, and only
on, the last day of an Interest Period for such Eurocurrency Rate Advances.
Promptly upon receipt from the Borrower of a notice of a proposed Conversion
hereunder, the Administrative Agent shall give notice of such proposed
Conversion to each Lender. Each such notice of a Conversion shall, within the
restrictions set forth above, specify (x) the date of such Conversion (which
shall be a Business Day), (y) the Advances to be Converted, and (z) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. The Borrower may Convert all Eurocurrency
Rate Advances of any one Lender into Base Rate Advances of such Lender in
accordance with the provisions of Section 2.12 by complying with the procedures
set forth therein and in this Section 2.09 as though each reference in this
Section 2.09 to Advances denominated in Dollars of any Type was to such Advances
of such Lender. Each such notice of Conversion shall, subject to the provisions
of Sections 2.08 and 2.12, be irrevocable and binding on the Borrower.
          SECTION 2.10 Prepayments of Advances. (a) Optional. The Borrower may,
upon not less than (i) the same Business Day’s notice to the Administrative
Agent received not later than 11:00 A.M. (New York City time) in the case of
Borrowings consisting of Base Rate Advances, (ii) three Business Days’ notice to
the Administrative Agent received not later than 11:00 A.M. (New York City time)
in the case of Borrowings consisting of Eurocurrency Rate Advances denominated
in any Committed Currency, or (iii) three Business Days’ notice to the
Administrative Agent received not later than 1:00 P.M. (New York City time) in
the case of Borrowings consisting of Eurocurrency Rate Advances denominated in
Dollars, stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amounts of the Advances constituting part of the same
Borrowings in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $1,000,000 in excess thereof (or the
Equivalent thereof in a Committed Currency determined on the date notice of
prepayment is given), and (y) in the case of any such prepayment of Eurocurrency
Rate Advances, the Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 9.04(b).
          (b) Mandatory. (i) If, the Administrative Agent notifies the Borrower
in writing that, on any date, the sum of (A) the aggregate principal amount of
all Advances and Letter of Credit Liabilities denominated in Dollars then
outstanding and (B) the Equivalent in Dollars (determined on the third Business
Day prior to such date) of the aggregate principal amount of all Advances and
Letter of Credit Liabilities denominated in Committed Currencies then
outstanding exceeds 102% of the aggregate Commitments of the Lenders on such
date, the Borrower shall, within two Business Days after receipt of such notice,
prepay the outstanding principal amount of any Advances, and to the extent
necessary, deposit into the LC Collateral Account in Dollars, an amount (which
amount shall be held by the Administrative Agent, for the benefit of the
Lenders, as cash collateral for the Borrower’s obligations with respect to
outstanding Letters of Credit) necessary so that, after giving effect to such
prepayment of Advances and such deposit, the sum of (A) and (B) above less the
amount deposited in the LC Collateral Account does not exceed 100% of the
aggregate Commitments of the Lenders on such date as set forth in the written
notice from the Administrative Agent to the Borrower pursuant to the terms
hereof. Any such

19



--------------------------------------------------------------------------------



 



amounts on deposit with the Administrative Agent as cash collateral in the LC
Collateral Account shall (so long as no Event of Default has occurred and is
continuing) be released to the Borrower on the date on which the sum of (A) and
(B) above does not exceed 100% of the sum of the aggregate Commitments of the
Lenders and the amount on deposit in the LC Collateral Account (after giving
effect to any proposed release) on such date. In connection therewith, upon the
request of the Administrative Agent the Borrower shall open the LC Collateral
Account with the Administrative Agent and enter into such documents relating
thereto as are reasonably requested by the Administrative Agent.
          (ii) Each prepayment made pursuant to this Section 2.10(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period, with any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 9.04(b). The Administrative Agent
shall give prompt notice of any prepayment required under this Section 2.10(b)
to the Borrower and the Lenders.
          SECTION 2.11 Increased Costs. (a) If after the date hereof, due to
either (i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurocurrency Rate
Reserve Percentage) in or in the interpretation of any law or regulation or
(ii) the compliance with any hereafter promulgated guideline or request from any
central bank or other governmental authority, including, without limitation, any
agency of the European Union or similar monetary or multinational authority
(whether or not having the force of law), which guideline or request either
(x) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against letters of credit or guarantees issued by, or assets
held by or deposits in or for the account of, any Lender or (y) imposes on any
Lender any other condition regarding this Agreement or any collateral thereon,
there shall be any increase in the cost (excluding any allocation of corporate
overhead) to the Issuing Banks or any Lender (which cost such Issuing Bank or
such Lender reasonably determines in good faith is material) of agreeing to make
or making, funding or maintaining Eurocurrency Rate Advances or issuing, or
purchasing participations in, the Letters of Credit, then such Issuing Bank or
such Lender shall so notify the Borrower promptly after such Issuing Bank or
such Lender knows of such increased cost and determines that such cost is
material and the Borrower shall from time to time, upon demand by such Issuing
Bank or such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Issuing Bank or such
Lender additional amounts sufficient to compensate such Issuing Bank or such
Lender for such increased cost. A certificate of such Issuing Bank or such
Lender as to the amount of such increased cost in reasonable detail and stating
the basis upon which such amount has been calculated and certifying that such
Issuing Bank’s or such Lender’s method of allocating such costs is fair and
reasonable and that such Issuing Bank’s or such Lender’s demand for payment of
such costs hereunder is not inconsistent with its treatment of other borrowers
which, as a credit matter, are substantially similar to the Borrower and which
are subject to similar provisions, submitted to the Borrower and the
Administrative Agent by such Issuing Bank or such Lender, shall be conclusive
and binding for all purposes, absent manifest error.
          (b) If, after the date hereof, either (i) the introduction of or
change in or in the interpretation of any law or regulation or (ii) the
compliance by any Issuing Bank or any Lender with any hereafter promulgated
guideline or request from any central bank or other governmental authority,
including, without limitation, any agency of the European Union or similar
monetary or multinational authority (whether or not having the force of law),
affects or would affect the amount of capital required or expected to be
maintained by such Issuing Bank or such Lender or any entity controlling such
Issuing Bank or such Lender and the amount of such capital is materially
increased by or based upon the existence of such Issuing Bank’s or such Lender’s
commitment to lend hereunder and other commitments of this type, then such
Issuing Bank or such Lender shall so notify the Borrower promptly after such

20



--------------------------------------------------------------------------------



 



Issuing Bank or such Lender makes such determination and, upon demand by such
Issuing Bank or such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Issuing Bank or such Lender within five
days from the date of such demand, from time to time as specified by such
Issuing Bank or such Lender, additional amounts sufficient to compensate such
Issuing Bank or such Lender or such controlling entity in the light of such
circumstances, to the extent that such Issuing Bank or such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Issuing Bank’s or such Lender’s commitment to lend hereunder. A certificate of
such Issuing Bank or such Lender as to such amount in reasonable detail and
stating the basis upon which such amount has been calculated and certifying that
such Issuing Bank’s or such Lender’s method of allocating such increase of
capital is fair and reasonable and that such Issuing Bank’s or Lender’s demand
for payment of such increase of capital hereunder is not inconsistent with its
treatment of other borrowers which, as a credit matter, are substantially
similar to the Borrower and which are subject to similar provisions, submitted
to the Borrower and the Administrative Agent by such Issuing Bank or such
Lender, shall be conclusive and binding for all purposes, absent manifest error.
          (c) The Borrower shall not be obligated to pay under this Section 2.11
any amounts which relate to costs or increases of capital incurred prior to the
12 months immediately preceding the date of demand for payment of such amounts,
unless the applicable law, regulation, guideline or request resulting in such
costs or increases of capital is imposed retroactively. In the case of any law,
regulation, guideline or request which is imposed retroactively, the Issuing
Bank or Lender making demand for payment of any amount under this Section 2.11
shall notify the Borrower not later than 12 months from the date that such
Issuing Bank or such Lender should reasonably have known of such law,
regulation, guideline or request and the Borrower’s obligation to compensate
such Issuing Bank or such Lender for such amount is contingent upon such Issuing
Bank or such Lender so notifying the Borrower; provided, however, that any
failure by such Issuing Bank or such Lender to provide such notice shall not
affect the Borrower’s obligations under this Section 2.11 with respect to
amounts resulting from costs or increases of capital incurred after the date
which occurs 12 months immediately preceding the date on which such Issuing Bank
or such Lender notified the Borrower of such law, regulation, guideline or
request.
          (d) If any Issuing Bank or any Lender shall subsequently recoup any
costs (other than from the Borrower) for which such Issuing Bank or such Lender
has theretofore been compensated by the Borrower under this Section 2.11, such
Issuing Bank or such Lender shall remit to the Borrower an amount equal to the
amount of such recoupment. Amounts required to be paid by the Borrower pursuant
to this Section 2.11 shall be paid in addition to, and without duplication of,
any amounts required to be paid pursuant to Section 2.14.
          (e) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.11 shall survive the payment in full (after the Termination Date)
of all payment obligations of the Borrower in respect of Advances or Letters of
Credit hereunder.
          SECTION 2.12 Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for any Lender or its
Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances in Dollars or any Committed Currency or to fund or
maintain Eurocurrency Rate Advances in Dollars or any Committed Currency,
(a) the obligation of such Lender to make, or to Convert Base Rate Advances
into, Eurocurrency Rate Advances shall be suspended until such Lender shall
notify the Administrative Agent, and the Administrative Agent shall notify the
Borrower and the other Lenders (which notice shall be given promptly after the
Administrative Agent knows that the circumstances causing such suspension no
longer

21



--------------------------------------------------------------------------------



 



exist) that the circumstances causing such suspension no longer exist, and
(b) the Borrower shall forthwith prepay in full all Eurocurrency Rate Advances
of such Lender then outstanding, together with interest accrued thereon, unless
the Borrower, within five Business Days of notice from the Administrative Agent
or, if permitted by law, on and as of the last day of the then existing Interest
Period for such Eurocurrency Rate Advances, (i) if such Eurocurrency Rate
Advance is denominated in Dollars, Converts it into a Base Rate Advance or an
Advance that bears interest at the rate set forth in Section 2.06(a)(i), and
(ii) if such Eurocurrency Rate Advance is denominated in any Committed Currency,
redenominates it into an Equivalent amount of Dollars and Converts it into a
Base Rate Advance or an Advance that bears interest at the rate set forth in
Section 2.06(a)(i).
          SECTION 2.13 Payments and Computations. (a) The Borrower shall make
each payment hereunder (and under the Notes, if any), irrespective of any right
of set-off or counterclaim, except with respect to principal of, interest on,
and other amounts relating to, Advances denominated in a Committed Currency, not
later than 11:00 A.M. (New York City time) on the day when due, in Dollars
(i) to the Administrative Agent at the Administrative Agent’s (or Sub-Agent’s)
Account in same day funds, or (ii) to the Issuing Bank at its address referred
to in Section 9.02 in same day funds, in respect of payments to reimburse the
Issuing Banks for payments under Letters of Credit and the payments under
Section 3.06(b). The Borrower shall make each payment hereunder, irrespective of
any right of set-off or counterclaim, with respect to principal of, interest on,
and other amounts relating to, Advances denominated in a Committed Currency, not
later than 11:00 A.M. (at the Payment Office for such Committed Currency) on the
day when due, in such Committed Currency to the Administrative Agent, by deposit
of such funds to the Administrative Agent’s (or Sub-Agent’s) Account in same day
funds. The Borrower shall make each payment hereunder, irrespective of any right
of set-off or counterclaim, with respect to reimbursement of a Letter of Credit
denominated in a Committed Currency, (A) in such Committed Currency, at the
office designated therefor by the respective Issuing Bank so long as such
payment is made by the close of business on the Business Day when due and
(B) thereafter in Dollars (at the then Dollar Equivalent of the amount due on
such preceding Business Day), by 11:00 A.M. (New York City time) to the
respective Issuing Bank at its address referred to in Section 9.02 in same day
funds as provided in Section 3.10 below. The Administrative Agent or the
respective Issuing Bank, as the case may be, will promptly thereafter cause to
be distributed like funds relating to the payment of principal or interest or
fees ratably (other than amounts payable pursuant to Sections 2.07, 2.11, 2.14,
3.04, 9.04 and 9.08) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Issuing Bank or Lender to such Issuing Bank or Lender for
the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.19
or an extension of the Termination Date pursuant to Section 2.20, and upon the
Administrative Agent’s receipt of such Lender’s Assumption Agreement and
recording of the information contained therein in the Register, from and after
the applicable Increase Date or Extension Date, or the respective Issuing Bank,
as the case may be, the Administrative Agent shall make all payments hereunder
and under any Notes issued in connection therewith in respect of the interest
assumed thereby to the Assuming Lender. Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 9.07(d), from and after the effective date specified in such
Assignment and Acceptance, the Administrative Agent or the respective Issuing
Bank, as the case may be, shall make all payments hereunder and under the Notes,
if any, issued in connection therewith in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.
          (b) All computations of interest based on clause (a) of the definition
of “Base Rate” shall be made by the Administrative Agent on the basis of a year
of 365 or 366 days, as the case may be, and all computations of interest based
on the Eurocurrency Rate or the Federal Funds Rate and of fees

22



--------------------------------------------------------------------------------



 



shall be made by the Administrative Agent, and all computations of additional
interest pursuant to Section 2.07 shall be made by a Lender, on the basis of a
year of 360 days (or, in each case of Advances denominated in Committed
Currencies where market practice differs, in accordance with such market
practice after notification of the Borrower), in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent (or, in the case of Section 2.07, by a Lender) of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.
          (c) Whenever any payment hereunder or under the Notes, if any, shall
be stated to be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or fees, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.
          (d) Unless the Administrative Agent or the respective Issuing Bank
shall have received notice from the Borrower prior to the date on which any
payment is due to the Lenders or an Issuing Bank hereunder that the Borrower
will not make such payment in full, the Administrative Agent may assume that the
Borrower has made such payment in full to the Administrative Agent or the
respective Issuing Bank on such date and the Administrative Agent or the
respective Issuing Bank may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment in full to the Administrative Agent or the respective Issuing Bank,
each Lender shall repay to the Administrative Agent or the respective Issuing
Bank, forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative Agent
or the respective Issuing Bank, at (i) the Federal Funds Rate in the case of
Advances denominated in Dollars or (ii) the cost of funds incurred by the
Administrative Agent in respect of such amount in the case of Advances or
Letters of Credit denominated in Committed Currencies.
          SECTION 2.14 Taxes. (a) Subject to Section 2.14(f) below, any and all
payments by the Borrower hereunder or under the Notes, if any, shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Administrative Agent or any Issuing Bank (as the case may
be), taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender, the
Administrative Agent or such Issuing Bank (as the case may be) is organized or
any political subdivision thereof and, in the case of each Lender, further
excluding taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, imposed on its income, and franchise taxes
imposed on it by the jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision thereof or by any other jurisdiction in which such
Lender, the Administrative Agent or such Issuing Bank (as the case may be) is
doing business that is unrelated to this Agreement (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). Subject to Section 2.14(f) below, if the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender, the Administrative Agent or any Issuing
Bank (as the case may be), (i) the sum payable shall be increased as may be
necessary so that after making all required deductions of Taxes (including
deductions of Taxes applicable to additional sums payable under this
Section 2.14) such Lender, the Administrative Agent or such Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower

23



--------------------------------------------------------------------------------



 



shall make such deductions and (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.
          (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under the Notes,
if any, or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or the Notes, if any (hereinafter referred to as
“Other Taxes”).
          (c) Subject to Section 2.14(f), the Borrower will indemnify each
Lender and the Administrative Agent and each Issuing Bank (as the case may be)
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.14) paid by such Lender, the Administrative Agent or such Issuing Bank
(as the case may be) and any liability (including penalties to the extent not
imposed as a result of such Lender’s, the Administrative Agent’s or such Issuing
Bank’s (as the case may be) gross negligence or willful misconduct, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. This indemnification shall be
made within 30 days from the date such Lender, the Administrative Agent or such
Issuing Bank (as the case may be) makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower will furnish to the Administrative Agent, at its address referred to in
Section 9.02 or the Issuing Bank at its address referred to in Schedule I (as
the case may be), the original or a certified copy of a receipt evidencing
payment thereof, to the extent that such a receipt is issued, or if such receipt
is not issued, other evidence of payment thereof that is reasonably satisfactory
to the Administrative Agent or such Issuing Bank (as the case may be).
          (e) Each Lender that is not created or organized under the laws of the
United States or a political subdivision thereof shall deliver to the Borrower
and the Administrative Agent on or prior to the date of its execution and
delivery of this Agreement, and each such Lender that is not a party hereto on
the date hereof shall deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender pursuant to
Section 2.19, 2.20 or 9.07, as the case may be, as applicable, two true,
accurate and complete original signed copies of Form W-8BEN (or any successor or
substitute form or forms) of the Internal Revenue Service of the United States
(the “IRS”) or two true, accurate and complete original signed copies of IRS
Form W-8ECI (or any successor or substitute form or forms) certifying, in the
either such case, that such Lender is exempt from United States withholding tax
on payments pursuant to this Agreement. As applicable, each Lender further
agrees to deliver to the Borrower and the Administrative Agent from time to
time, as reasonably requested by the Borrower or the Administrative Agent, and
in any case before or promptly upon the occurrence of any events requiring a
change in the most recent certificate previously delivered pursuant to this
Section 2.14(e), a true, accurate and complete original signed copy of IRS Form
W-8BEN (or any successor or substitute form or forms required under the Internal
Revenue Code or the applicable regulations promulgated thereunder) or, within
15 days prior to every third anniversary of the date of delivery of the initial
IRS Form W-8ECI by such Lender (or more often if required by law) on which this
Agreement is still in effect, a true, accurate and complete original signed copy
of IRS Form W-8ECI (or any successor or substitute form or forms required under
the Internal Revenue Code or the applicable regulations promulgated thereunder)
certifying in either such case that such Lender is exempt from United States
withholding tax on payments pursuant to this Agreement. If any form or document
referred to in this subsection (e) requires the disclosure of information, other
than information necessary to compute the tax payable and information required
on the date hereof by IRS Forms W-8BEN or W-8ECI, that any Lender reasonably
considers to be confidential, such Lender promptly shall give notice thereof to
the Borrower and the Administrative Agent and shall not be obligated to include
in such form or document such confidential information;

24



--------------------------------------------------------------------------------



 



provided that such Lender certifies to the Borrower that the failure to disclose
such confidential information does not increase the obligations of the Borrower
under this Section 2.14.
          (f) Notwithstanding any other provision of this Section 2.14 to the
contrary, for any period with respect to which a Lender has failed to provide
the Borrower with the appropriate form described in Section 2.14(e) establishing
its exemption from United States withholding tax on payments hereunder (other
than if such failure is due to a change in law occurring subsequent to the date
on which such form originally was required to be provided), such Lender shall
not be entitled to any payments under this Section 2.14 with respect to United
States withholding taxes; provided, however, that should a Lender become subject
to United States withholding taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such United States
withholding taxes.
          (g) Without affecting its rights under this Section 2.14 or any
provision of this Agreement, each Lender agrees that if any Taxes or Other Taxes
are imposed and required by law to be paid or to be withheld from any amount
payable to any Lender or its Applicable Lending Office with respect to which the
Borrower would be obligated pursuant to this Section 2.14 to increase any
amounts payable to such Lender or to pay any such Taxes or Other Taxes, such
Lender shall use reasonable efforts to select an alternative Applicable Lending
Office which would not result in the imposition of such Taxes or Other Taxes;
provided, however, that no Lender shall be obligated to select an alternative
Applicable Lending Office if such Lender determines that (i) as a result of such
selection such Lender would be in violation of an applicable law, regulation, or
treaty, or would incur unreasonable additional costs or expenses or (ii) such
selection would be inadvisable for regulatory reasons or inconsistent with the
interests of such Lender.
          (h) Each Lender agrees with the Borrower that it will take all
reasonable actions by all usual means (i) to secure and maintain the benefit of
all benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States of America to which it may be entitled by
reason of the location of such Lender’s Applicable Lending Office or place of
incorporation or its status as an enterprise of any jurisdiction having any such
applicable double tax treaty, if such benefit would reduce the amount payable by
the Borrower in accordance with this Section 2.14 and (ii) otherwise to
cooperate with the Borrower to minimize the amount payable by the Borrower
pursuant to this Section 2.14; provided, however, that no Lender shall be
obliged to disclose to the Borrower any information regarding its tax affairs or
tax computations nor to reorder its tax affairs or tax planning pursuant hereto.
          (i) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.14 shall survive the payment in full of principal and interest on
all Advances and the termination of this Agreement until such date as all
applicable statutes of limitations (including any extensions thereof) have
expired with respect to such agreements and obligations of the Borrower
contained in this Section 2.14.
          SECTION 2.15 Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of (i) the Advances made by it (other than
pursuant to Section 2.07, 2.11, 2.14, 9.04 or 9.08) in excess of its ratable
share of payments on account of the Advances obtained by all the Lenders or
(ii) any Letter of Credit Liability of the Borrower hereunder (other than
pursuant to Section 2.11, 2.14, 9.04 or 9.08) in excess of its LC Commitment
Percentage of any such payments on account of such Letter of Credit Liability
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Advances made by them or the participations
purchased pursuant to Section 3.05 as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them,
provided, however, that if all or any portion of such excess payment is
thereafter recovered from

25



--------------------------------------------------------------------------------



 



such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery, together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.
          SECTION 2.16 Mandatory Assignment by a Lender; Mitigation. If any
Lender requests from the Borrower either payment of additional interest on
Eurocurrency Rate Advances pursuant to Section 2.07, or reimbursement for
increased costs pursuant to Section 2.11, or payment of or reimbursement for
Taxes pursuant to Section 2.14, or if any Lender notifies the Administrative
Agent that it is unlawful for such Lender or its Eurocurrency Lending Office to
perform its obligations hereunder pursuant to Section 2.12, (i) such Lender
will, upon three Business Days’ notice by the Borrower to such Lender and the
Administrative Agent, to the extent not inconsistent with such Lender’s internal
policies and applicable legal and regulatory restrictions, use reasonable
efforts to make, fund or maintain its Eurocurrency Rate Advances through another
Eurocurrency Lending Office of such Lender if (A) as a result thereof the
additional amounts required to be paid pursuant to Section 2.07, 2.11 or 2.14,
as applicable, in respect of such Eurocurrency Rate Advances would be materially
reduced or the provisions of Section 2.12 would not apply to such Lender, as
applicable, and (B) as determined by such Lender in good faith but in its sole
discretion, the making or maintaining of such Eurocurrency Rate Advances through
such other Eurocurrency Lending Office would not otherwise materially and
adversely affect such Eurocurrency Rate Advances or such Lender and (ii) unless
such Lender has theretofore taken steps to remove or cure, and has removed or
cured, the conditions creating such obligation to pay such additional amounts or
the circumstances described in Section 2.12, the Borrower may designate an
Eligible Assignee to purchase for cash (pursuant to an Assignment and
Acceptance) all, but not less than all, of the Advances and funded
participations in Letters of Credit then owing to such Lender and all, but not
less than all, of such Lender’s rights and obligations hereunder, without
recourse to or warranty by, or expense to, such Lender, for a purchase price
equal to the outstanding principal amount of each such Advance then owing to
such Lender plus any accrued but unpaid interest thereon and any accrued but
unpaid fees owing thereto and, in addition, (A) all additional cost
reimbursements, expense reimbursements and indemnities, if any, owing in respect
of such Lender’s Commitment hereunder, and all other accrued and unpaid amounts
owing to such Lender hereunder, at such time shall be paid to such Lender and
(B) if such Eligible Assignee is not otherwise a Lender at such time, the
applicable processing and recordation fee under Section 9.07(a) for such
assignment shall have been paid.
          SECTION 2.17 Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. The Borrower agrees
that upon notice by any Lender to the Borrower (with a copy of such notice to
the Administrative Agent) to the effect that a promissory note or other evidence
of indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a promissory note or other evidence of indebtedness, in
form and substance reasonably satisfactory to the Borrower and such Lender (each
a “Note”), payable to the order of such Lender in a principal amount equal to
the Commitment of such Lender; provided, however, that the execution and
delivery of such promissory note or other evidence of indebtedness shall not be
a condition precedent to the making of any Advance under this Agreement.

26



--------------------------------------------------------------------------------



 



          (b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances and currencies
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, and (iv) the amount of any sum received by the Administrative
Agent from the Borrower hereunder and each Lender’s share thereof.
          (c) Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.
          SECTION 2.18 Use of Proceeds. The proceeds of the Advances shall be
available and Letters of Credit shall be Issued (and the Borrower agrees that it
shall use such proceeds and such Letters of Credit) to support the obligations
of the Borrower in respect of commercial paper issued by the Borrower and/or for
other general corporate purposes of the Borrower and its Subsidiaries.
Notwithstanding the foregoing provisions of this Section 2.18, the Borrower will
not use the proceeds of any Advance to purchase the capital stock of any
corporation in a transaction, or as part of a series of transactions, (i) the
purpose of which is, at the time of any such purchase, to acquire control of
such corporation or (ii) the result of which is the ownership by the Borrower
and its Subsidiaries of 10% or more of the capital stock of such corporation, in
either case if the board of directors of such corporation has publicly announced
its opposition to such transaction.
          SECTION 2.19 Increase in the Aggregate Commitments. (a) The Borrower
may, at any time but in any event not more than once in any calendar year prior
to the Termination Date, by notice to the Administrative Agent, request that the
aggregate amount of the Commitments be increased by an amount of $25,000,000 or
an integral multiple of $5,000,000 in excess thereof (each a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
scheduled Termination Date then in effect (the “Increase Date”) as specified in
the related notice to the Administrative Agent; provided, however, that (i) in
no event shall the aggregate amount of the Commitments hereunder and the
aggregate amount of the Commitments under the Four-Year Credit Agreement at any
time exceed $5,000,000,000, and (ii) no Event of Default, or event that with the
giving of notice or passage of time or both would constitute an Event of
Default, shall have occurred and be continuing as of the date of such request or
as of the applicable Increase Date, or shall occur as a result thereof.
          (b) The Administrative Agent shall promptly notify the Lenders of a
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall give
written notice to the Administrative Agent on or prior to the Commitment Date of
the amount by which it is willing to increase its Commitment. If the Lenders
notify the Administrative Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the

27



--------------------------------------------------------------------------------



 



requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Administrative Agent. The failure of any
Lender to respond shall be deemed to be a refusal of such Lender to increase its
Commitment.
          (c) Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase. If the aggregate
amount by which the Lenders are willing to participate in any requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Borrower may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Commitment Increase
that has not been committed to by the Lenders as of the applicable Commitment
Date; provided, however, that the Commitment of each such Eligible Assignee
shall be in an amount of $25,000,000 or an integral multiple of $1,000,000 in
excess thereof.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.19(c) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.20(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by such amount (or
by the amount allocated to such Lender pursuant to the last sentence of
Section 2.19(b)) as of such Increase Date; provided, however, that the
Administrative Agent shall have received on or before such Increase Date the
following, each dated such date:
          (i) (A) certified copies of resolutions of the Board of Directors of
the Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit C hereto;
          (ii) an assumption agreement from each Assuming Lender, if any, in
form and substance satisfactory to the Assuming Lender, the Borrower and the
Administrative Agent (each an “Assumption Agreement”), duly executed by such
Assuming Lender, the Administrative Agent and the Borrower; and
          (iii) confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Administrative Agent.
          (e) On each Increase Date, upon fulfillment of the conditions set
forth in Section 2.19(d), the Administrative Agent shall notify the Lenders
(including, without limitation, each Assuming Lender) and the Borrower, on or
before 1:00 P.M. (New York City time), by telecopier, of the occurrence of the
Commitment Increase to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each Assuming Lender on such date.
          SECTION 2.20 Extension of Termination Date. (a) At least 45 days but
not more than 60 days prior to the next Anniversary Date, the Borrower, by
written notice to the Administrative Agent, may request an extension of the
Termination Date in effect at such time by one calendar year from its then
scheduled expiration; provided, however, that, if the Borrower does not request
an extension of the Termination Date in a timely manner prior to any Anniversary
Date it may, but shall not be obligated to, request that the Termination Date be
extended for two consecutive calendar years from its then scheduled expiration
by making a request therefor in a timely manner prior to the next succeeding
Anniversary Date. The Administrative Agent shall promptly notify each Lender of
such request, and each Lender shall in

28



--------------------------------------------------------------------------------



 



turn, in its sole discretion, not later than 30 days prior to such next
Anniversary Date, notify the Borrower and the Administrative Agent in writing as
to whether such Lender will consent to such extension. If any Lender shall fail
to notify the Administrative Agent and the Borrower in writing of its consent to
any such request for extension of the Termination Date at least 30 days prior to
the next Anniversary Date, such Lender shall be deemed to be a Declining Lender
with respect to such request. The Administrative Agent shall notify the Borrower
not later than 25 days prior to such next Anniversary Date of the decision of
the Lenders regarding the Borrower’s request for an extension of the Termination
Date.
          (b) If all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at such next Anniversary Date (the
“Extension Date”), be extended for one calendar year or two calendar years, as
properly requested; provided that on each Extension Date, no Event of Default,
or event that with the giving of notice or passage of time or both would
constitute an Event of Default, shall have occurred and be continuing, or shall
occur as a consequence thereof. If less than all of the Lenders consent in
writing to any such request in accordance with subsection (a) of this
Section 2.20, the Termination Date in effect at such time shall, effective as at
the applicable Extension Date, be extended as to those Lenders that so consented
(each an “Extending Lender”) but shall not be extended as to any other Lender
(each a “Declining Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.20 and the Commitment of
such Lender is not assumed in accordance with subsection (c) of this
Section 2.20 on or prior to the applicable Extension Date, the Commitment of
such Declining Lender shall automatically terminate in whole on such unextended
Termination Date without any further notice or other action by the Borrower,
such Lender or any other Person and any outstanding Advances due to such
Declining Lender shall be paid in full on such unextended Termination Date;
provided that such Declining Lender’s rights under Sections 2.11, 2.14, 9.04 and
9.08, and its obligations under Section 8.05, shall survive the Termination Date
for such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Termination
Date.
          (c) If there are any Declining Lenders, the Borrower may arrange for
one or more Extending Lenders or other Eligible Assignees (each such Eligible
Assignee that accepts an offer to assume a Declining Lender’s Commitment as of
the applicable Extension Date being an “Assuming Lender”) to assume, effective
as of the Extension Date, any Declining Lender’s Commitment and all of the
obligations of such Declining Lender under this Agreement thereafter arising,
without recourse to or warranty by, or expense to, such Declining Lender;
provided, however, that the amount of the Commitment of any such Assuming Lender
as a result of such substitution shall in no event be less than $25,000,000
unless the amount of the Commitment of such Declining Lender is less than
$25,000,000, in which case such Assuming Lender shall assume all of such lesser
amount; and provided further that:
          (i) any such Extending Lender or Assuming Lender shall have paid to
such Declining Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Declining Lender plus (B) any accrued but unpaid fees
owing to such Declining Lender as of the effective date of such assignment;
          (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Declining Lender, and all other accrued and unpaid
amounts owing to such Declining Lender hereunder, as of the effective date of
such assignment shall have been paid to such Declining Lender; and
          (iii) with respect to any such Assuming Lender, the applicable
processing and recordation fee required under Section 9.07(a) for such
assignment shall have been paid;

29



--------------------------------------------------------------------------------



 



provided further that such Declining Lender’s rights under Sections 2.11, 2.14,
9.04 and 9.08, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Administrative Agent an
assumption agreement, in form and substance satisfactory to the Borrower and the
Administrative Agent (an “Assumption Agreement”), duly executed by such Assuming
Lender, such Declining Lender, the Borrower and the Administrative Agent,
(B) any such Extending Lender shall have delivered confirmation in writing
satisfactory to the Borrower and the Administrative Agent as to the increase in
the amount of its Commitment and (C) each Declining Lender being replaced
pursuant to this Section 2.20 shall have delivered to the Administrative Agent
any Note or Notes held by such Declining Lender. Upon the payment or prepayment
of all amounts referred to in clauses (i), (ii) and (iii) of the immediately
preceding sentence, each such Extending Lender or Assuming Lender, as of the
Extension Date, will be substituted for such Declining Lender under this
Agreement and shall be a Lender for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other Lenders, and the
obligations of each such Declining Lender hereunder shall, by the provisions
hereof, be released and discharged.
          (d) If all of the Extending and Assuming Lenders (after giving effect
to any assignments and assumptions pursuant to subsection (c) of this
Section 2.20) consent in writing to a requested extension (whether by written
consent pursuant to subsection (a) of this Section 2.20, by execution and
delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Administrative Agent shall so notify the
Borrower, and, so long as no Event of Default, or event that with the giving of
notice or passage of time or both would constitute an Event of Default, shall
have occurred and be continuing as of such Extension Date, or shall occur as a
consequence thereof, the Termination Date then in effect shall be extended for
the additional one-year period or two-year period, as the case may be, as
described in subsection (a) of this Section 2.20, and all references in this
Agreement, and in the Notes, if any, to the “Termination Date” shall, with
respect to each Extending Lender and each Assuming Lender for such Extension
Date, refer to the Termination Date as so extended. Promptly following each
Extension Date, the Administrative Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) of the extension of the scheduled
Termination Date in effect immediately prior thereto and shall thereupon record
in the Register the relevant information with respect to each such Extending
Lender and each such Assuming Lender.
ARTICLE III
AMOUNT AND TERMS OF LETTERS OF
CREDIT AND PARTICIPATIONS THEREIN
          SECTION 3.01 Letters of Credit. (a) As of the Effective Date, without
further action on the part of any Person, each Existing Letter of Credit shall
be automatically deemed to be a Letter of Credit issued hereunder for all
purposes of this Agreement in the amounts, upon the terms and conditions
provided therein and in favor of the beneficiaries specified on Schedule III
hereto, and the original issuing bank of each such Letter of Credit shall be the
Issuing Bank thereof for all purposes hereof.
          (b) Each Issuing Bank agrees, on the terms and conditions hereinafter
set forth, to Issue for the account of the Borrower, one or more Letters of
Credit from time to time during the period from the date of this Agreement until
the Termination Date, each Letter of Credit to be in a minimum amount of
$1,000,000 (or the Equivalent thereof in any Committed Currency determined on
the date of delivery of the applicable Notice of Letter of Credit Request) and
each such Letter of Credit upon its Issuance to expire on or before thirty days
prior to the Termination Date (except for Auto-Renewal Letters of Credit as
provided in Section 3.01(d) below); provided, however, that an Issuing Bank
shall not be obligated to, and shall not, Issue any Letter of Credit if:

30



--------------------------------------------------------------------------------



 



     (i) after giving effect to the Issuance of such Letter of Credit, the sum
of the then outstanding aggregate amount of all Letter of Credit Liability and
the then outstanding principal amount of all Advances, shall exceed the
aggregate amount of the Commitments then in effect; provided, that, the
respective Issuing Bank may assume that the aggregate amount of the Commitments
then in effect shall not be so exceeded if it has not been so informed by the
Administrative Agent within two Business Days after receiving the notice
delivered by the Borrower pursuant to Section 3.03 below;
     (ii) after giving effect to the Issuance of such Letter of Credit, the then
outstanding aggregate amount of Letter of Credit Liability in respect of all
Letters of Credit shall exceed the aggregate amount of the LC Commitments then
in effect; provided, that, the respective Issuing Bank may assume that the
aggregate amount of the LC Commitments then in effect shall not be so exceeded
if it has not been so informed by the Administrative Agent within two Business
Days after receiving the notice delivered by the Borrower pursuant to
Section 3.03 below;
     (iii) after giving effect to the Issuance of such Letter of Credit, the
then outstanding aggregate amount of all Letter of Credit Liability in respect
of Letters of Credit Issued by such Issuing Bank shall exceed the Issuing
Commitment of such Issuing Bank; or
     (iv) the Borrower is not able to meet any of the applicable conditions set
forth in Article IV, and the Administrative Agent or the Majority Lenders shall
have notified the Issuing Banks and the Borrower that no further Letters of
Credit are to be Issued by the Issuing Banks due to such failure, and such
notice has not been withdrawn.
          (c) Each Issuing Bank shall provide to the Administrative Agent in
writing, on the last Business Day of each month, a report with respect to the
outstanding Letters of Credit issued by such Issuing Bank, which report shall
(i) set forth the undrawn amount and drawn but unreimbursed amount as of the end
of each day during that month of all such Letters of Credit and (ii) shall
calculate the Letter of Credit Liability in respect of such Letters of Credit on
such date (converting any amounts of the Letter of Credit Liability which are
denominated in a Committed Currency to Dollars for purposes of such
calculation). Promptly after receiving such reports, the Administrative Agent
shall forward copies thereof to each Lender and the Borrower and, if the Dollar
amount of all such Letter of Credit Liabilities exceeds the total of LC
Commitments, the Borrower shall promptly upon receipt thereof make the payments
provided for in Section 2.10 above, if applicable.
          (d) If the Borrower so requests, an Issuing Bank may, in its sole
discretion, agree to issue a Letter of Credit that has automatic renewal
provisions (an “Auto-Renewal Letter of Credit”); provided, that any such
Auto-Renewal Letter of Credit must permit the respective Issuing Bank to prevent
any such renewal at least once in each twelve-month period (commencing with its
date of Issuance) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Renewal Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once an Auto-Renewal
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the respective Issuing Bank to permit the renewal of such
Letter of Credit at any time, provided, however, that, in any event, the Issuing
Bank shall not permit any such renewal only if such Issuing Bank has received
notice on or before the day that is five Business Days before the Non-Renewal
Notice Date from the Administrative Agent that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied. Notwithstanding the
above, nothing in this Section 3.01(d) shall limit the ability of the respective
Issuing Bank from exercising any of its rights with respect to any Auto-Renewal
Letter of Credit after the termination of this Agreement.

31



--------------------------------------------------------------------------------



 



          (e) Each Issuing Bank shall notify the Administrative Agent in writing
upon the reduction or termination of any Letter of Credit Issued by it within
two Business Days after any such reduction or termination.
          (f) Within the limits of the obligations of the Issuing Banks set
forth above and in Section 3.02, the Borrower may request the Issuing Banks to
Issue one or more Letters of Credit, reimburse the Issuing Banks for payments
made thereunder pursuant to Section 3.04(a) and request the Issuing Banks to
Issue one or more additional Letters of Credit under this Section 3.01.
          SECTION 3.02 Limitation on the Issuance of Letters of Credit
Denominated in Committed Currencies. The Issuing Banks shall not be obligated
to, and shall not, Issue any Letter of Credit denominated in a Committed
Currency if, after giving effect to the Issuance of any Letter of Credit
denominated in a Committed Currency, the then outstanding aggregate amount of
all Letter of Credit Liability with respect to all Letters of Credit denominated
in a Committed Currency equals or exceeds (on a Dollar Equivalent basis)
$800,000,000.
          SECTION 3.03 Issuing the Letters of Credit. Each Letter of Credit
shall be Issued on three Business Days’ notice from the Borrower to the
respective Issuing Bank and the Administrative Agent as provided in a Notice of
Letter of Credit Request in the form of Exhibit A-2 hereto, accompanied by the
proposed form of such Letter of Credit in form and substance satisfactory to
such Issuing Bank. On the date specified by the Borrower in such notice and upon
fulfillment of the applicable conditions set forth in Section 4.02, such Issuing
Bank will Issue such Letter of Credit and shall promptly notify the
Administrative Agent thereof.
          SECTION 3.04 Reimbursement Obligations. (a) The Borrower shall:
     (i) pay to the respective Issuing Bank an amount equal to, and in
reimbursement for, each amount which such Issuing Bank pays under any Letter of
Credit (such amount to be notified to the Borrower on or before the date of
payment by such Issuing Bank) not later than the date which occurs three
Business Days after payment of such amount by such Issuing Bank under such
Letter of Credit; and
     (ii) pay to such Issuing Bank interest on any amount paid by such Issuing
Bank under any Letter of Credit from the date on which such Issuing Bank pays
such amount under any Letter of Credit until such amount is reimbursed in full
to such Issuing Bank pursuant to clause (i) above, payable on demand, at a rate
per annum equal to the rate per annum required to be paid on Base Rate Advances;
provided, that, if the Borrower shall not have reimbursed the respective Issuing
Bank within three Business Days of payment by such Issuing Bank as provided in
paragraph (i) above, the Borrower shall thereafter until such amount is
reimbursed in full to such Issuing Bank pay interest, payable on demand, at a
fluctuating rate per annum equal to 2% per annum above the rate per annum
required to be paid on Base Rate Advances immediately prior to the date on which
such Issuing Bank makes such payment under such Letter of Credit.
          (b) All amounts to be reimbursed to an Issuing Bank in accordance with
subsection (a) above may, at the Borrower’s option and subject to the
limitations set forth in Section 2.01 (inclusive of minimum borrowing
limitations), be paid from the proceeds of Advances.
          (c) All payments in respect of Letters of Credit shall be made free
and clear of all claims, charges, offsets or deductions whatsoever.

32



--------------------------------------------------------------------------------



 



          SECTION 3.05 Participations Purchased by the Lenders. (a) On the date
of Issuance of each Letter of Credit the respective Issuing Bank shall be deemed
irrevocably and unconditionally to have sold and transferred to each Lender
without recourse or warranty, and each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from such Issuing Bank,
an undivided interest and participation, to the extent of such Lender’s LC
Commitment Percentage in effect from time to time, in such Letter of Credit and
all Letter of Credit Liability relating to such Letter of Credit and all
documents securing, guaranteeing, supporting, or otherwise benefiting the
payment of such Letter of Credit Liability.
          (b) In the event that any reimbursement obligation under
Section 3.04(a) is not paid within three Business Days after the due date to the
respective Issuing Bank with respect to any Letter of Credit, such Issuing Bank
shall promptly notify the Administrative Agent who shall promptly notify the
Lenders of the amount of such reimbursement obligation (on a Dollar Equivalent
basis in the case of Letters of Credit denominated in an Committed Currency) and
each Lender shall pay to such Issuing Bank, in lawful money of the United States
and in same day funds, an amount equal to such Lender’s LC Commitment Percentage
then in effect of the amount of such unpaid reimbursement obligation with such
payment to be made on the date of notification to such Lender, if such
notification is made prior to 11:00 A.M. (New York City time) on a Business Day
and if such notification is made after 11:00 A.M. (New York City time) on a
Business Day, such payment to be made on the immediately succeeding Business
Day, and in each case with interest at the Federal Funds Rate for each day after
such payment is due until such amount is paid to such Issuing Bank.
          (c) Promptly after the respective Issuing Bank receives a payment
(including interest payments) on account of a reimbursement obligation with
respect to any Letter of Credit, such Issuing Bank shall promptly pay to each
Lender which funded its participation therein, in lawful money of the United
States, the Dollar Equivalent of funds so received, in an amount equal to such
Lender’s LC Commitment Percentage thereof.
          (d) Upon the request of any Lender, the Administrative Agent shall
furnish, or cause the respective Issuing Bank to furnish, to such Lender copies
of any outstanding Letter of Credit as may be reasonably requested by such
Lender.
          (e) The obligation of each Lender to make payments under subsection
(b) above shall be unconditional and irrevocable and shall remain in effect
after the occurrence of the Termination Date with respect to any Letter of
Credit that was Issued by the respective Issuing Bank on behalf of the Borrower
on or before the Termination Date and such payments shall be made under all
circumstances, including, without limitation, any of the circumstances referred
to in Section 3.07 other than in connection with circumstances involving any
willful misconduct or gross negligence of such Issuing Bank in Issuing a Letter
of Credit or in determining whether documents presented under a Letter of Credit
comply with the terms thereof.
          (f) If any payment received on account of any reimbursement obligation
with respect to a Letter of Credit and distributed to a Lender as a participant
under Section 3.05(c) is thereafter recovered from the respective Issuing Bank
in connection with any bankruptcy or insolvency proceeding relating to the
Borrower, each Lender which received such distribution shall, upon demand by
such Issuing Bank, repay to such Issuing Bank such Lender’s ratable share of the
amount so recovered together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered) of any interest or other amount
paid or payable by such Issuing Bank in respect of the total amount so
recovered.

33



--------------------------------------------------------------------------------



 



          SECTION 3.06 Letter of Credit Fees. (a) Letter of Credit Facility
Fees. The Borrower hereby agrees to pay to the Administrative Agent for the
account of each Lender (in accordance with its LC Commitment Percentage), a
letter of credit fee at a rate per annum equal to the Eurocurrency Rate Margin
applicable to Eurocurrency Rate Advances in effect from time to time while a
Letter of Credit is outstanding, on the maximum amount available to be drawn
under each such Letter of Credit from time to time (the determination of such
maximum amount to give effect to the actual amount that can be drawn thereunder
during the relevant period for which such letter of credit fee is calculated and
to assume compliance with all conditions for drawing) from the date of Issuance
of each such Letter of Credit until the expiry date of each such Letter of
Credit, payable in arrears on the last day of each January, April, July and
October prior to the expiry date of each such Letter of Credit and on the expiry
date of each such Letter of Credit.
          (b) Issuing Bank Fees. The Borrower hereby agrees to pay directly to
each Issuing Bank, for its own account, a fronting fee with respect to each
Issued Letter of Credit of 0.10% per annum. In addition, the Borrower shall pay
directly to each Issuing Bank for its own account such customary issuance,
presentation, amendment and other processing fees as are specifically agreed to
in a writing between the Borrower and such Issuing Bank. Such customary fees and
standard costs and charges are due and payable on demand and are non-refundable.
          SECTION 3.07 Indemnification; Nature of the Issuing Banks’ Duties. The
obligations of the Borrower hereunder with respect to Letters of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms hereof under all circumstances, including, without limitation, any of the
following circumstances:
          (i) any lack of validity or enforceability of any Letter of Credit or
this Agreement or any agreement or instrument relating thereto;
          (ii) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the beneficiary, or any transferee, of
any Letter of Credit, or the Issuing Banks, any Lender, or any other Person;
          (iii) any draft, certificate, or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
          (iv) any lack of validity, effectiveness, or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part;
          (v) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit or of the
proceeds thereof;
          (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the Letters of
Credit;
          (vii) any change in the time, manner or place of payment of, or in any
other terms of, all or any of the obligations of the Borrower in respect of the
Letters of Credit or any other amendment or waiver of or any consent to
departure from all or any of this Agreement;

34



--------------------------------------------------------------------------------



 



          (viii) any failure of the beneficiary of a Letter of Credit to
strictly comply with the conditions required in order to draw upon any Letter of
Credit;
          (ix) any misapplication by the beneficiary of any Letter of Credit of
the proceeds of any drawing under such Letter of Credit; or
          (x) any other circumstance or happening whatsoever, whether or not
similar to the foregoing;
provided, that, notwithstanding the foregoing, an Issuing Bank shall not be
relieved of any liability it may otherwise have as a result of its gross
negligence or willful misconduct.
          SECTION 3.08 Uniform Customs and Practice. The Uniform Customs and
Practice for Documentary Credits, 1993 Revision published by the International
Chamber of Commerce (“UCP”) shall in all respects be deemed a part of this
Article III as if incorporated herein and shall apply to the Letters of Credit.
          SECTION 3.09 Additional Issuing Banks.
          (a) The Borrower may at any time, upon at least five Business Days’
prior written notice to the Administrative Agent and the Lenders, designate as
an Issuing Bank any Lender that has agreed in writing to act as an Issuing Bank
and the Issuing Commitment of such Lender. Thereupon any Lender so designated as
an Issuing Bank shall thenceforth issue Letters of Credit on the terms and
subject to the conditions herein, and the Administrative Agent shall record all
relevant information with respect to such Lender as such Issuing Bank and its
Issuing Commitment in the Register.
          (b) The Borrower may at any time, upon at least 5 Business Days’ prior
written notice to the respective Issuing Bank and the Administrative Agent,
increase the Issuing Commitment of an Issuing Bank and at the same time reduce
by an equivalent amount the Issuing Commitment of one or more of the other
Issuing Banks; provided, that such notice is consented to by each Issuing Bank
affected by such increase and decrease and provided, further, that the
Administrative Agent shall record each such increase and decrease of the Issuing
Commitment of the respective Issuing Bank in the Register.
          SECTION 3.10 Dollar Payment Obligation. Notwithstanding any other term
or provision hereof to the contrary, if the Borrower fails to reimburse the
respective Issuing Bank for any payment made by such Issuing Bank under a Letter
of Credit denominated in a Committed Currency by the close of business on the
Business Day when due at the office designated therefor by such Issuing Bank
specified for such reimbursement payment, then the payment made by such Issuing
Bank in such Committed Currency shall be converted into Dollars (the “Dollar
Payment Amount”) by such Issuing Bank as provided for herein, and the Borrower
agrees that it shall be unconditionally obligated to, and shall immediately,
reimburse such Issuing Bank the Dollar Payment Amount at the office designated
therefor by such Issuing Bank.
          SECTION 3.11 Survival of Provisions; Cash Collateral. The provisions
in this Article shall survive the Termination Date in respect of all Letters of
Credit outstanding thereafter. On the Termination Date, the Borrower shall
deposit into the LC Collateral Account held by the Administrative Agent cash (in
Dollars) in an amount equal to the undrawn amount of all Letters of Credit as
security for the reimbursement of drawings thereunder which shall be used to
reimburse the respective Issuing Bank promptly upon a drawing under its
respective Letter of Credit and, to the extent of any funded participation, to
repay such funded participation, if any, with the respective portion thereof to
be returned to the Borrower when the respective Letter of Credit expires or is
returned to the respective Issuing Bank,

35



--------------------------------------------------------------------------------



 



and in connection therewith the Borrower shall execute all documents as
reasonably requested by the Administrative Agent.
ARTICLE IV
CONDITIONS OF EFFECTIVENESS AND LENDING
          SECTION 4.01 Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which all of the following conditions precedent
have been satisfied or waived in accordance with Section 9.01:
          (a) the Administrative Agent shall have received on or before the
Effective Date the following, each dated as of the Effective Date, in form and
substance satisfactory to the Administrative Agent: (i) certified copies of the
resolutions of the Board of Directors of the Borrower or the Executive Committee
of such Board authorizing the execution and delivery of this Agreement, and
approving all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement; (ii) a
certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the name and true signature of the officer of the Borrower executing
this Agreement on its behalf; and (iii) an opinion of David K. Thompson, Esq.,
Senior Vice President, Deputy General Counsel — Corporate of the Borrower, in
substantially the form of Exhibit C hereto;
          (b) all consents and approvals of any governmental or regulatory
authority and any other third party necessary in connection with this Agreement
or the consummation of the transactions contemplated hereby shall have been
obtained and shall remain in effect;
          (c) there shall have occurred no material adverse change in the
business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, since October 1, 2005, except as disclosed in
reports filed by the Borrower and its Subsidiaries, if any, during the period
from October 1, 2005 to the date of this Agreement pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended, copies of which have been furnished
to the Initial Lenders prior to the date of this Agreement;
          (d) the Borrower shall have notified each Lender and the
Administrative Agent in writing as to the proposed Effective Date at least three
Business Days prior to the occurrence thereof;
          (e) all of the representations and warranties contained in
Section 5.01 shall be correct in all material respects on and as of the
Effective Date, before and after giving effect to such date, as though made on
and as of the Effective Date (except to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall have been correct in all material respects on and as of such
earlier date);
          (f) no event shall have occurred and be continuing, or shall result
from the occurrence of the Effective Date, that constitutes an Event of Default
or would constitute an Event of Default but for the requirement that notice be
given or time elapse or both; and
          (g) all fees owing under the Existing Credit Agreement shall have been
paid in full.
          SECTION 4.02 Conditions Precedent to Each Borrowing/Issuance. The
obligation of each Lender to make an Advance on the occasion of each Borrowing
(including the initial Borrowing) and the obligation of each Issuing Bank to
Issue each Letter of Credit (including the initial Letters of Credit) shall be
subject to the further conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing or Issuance the following statements
shall be true (and each of the giving

36



--------------------------------------------------------------------------------



 



of the applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing and the request for Issuance by the Borrower shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or Issuance such statements are true):
          (a) the representations and warranties contained in Section 5.01 are
true and correct in all material respects on and as of the date of such
Borrowing or Issuance, before and after giving effect to such Borrowing or
Issuance and to the application of the proceeds therefrom, as though made on and
as of such date (except to the extent that such representations and warranties
relate to an earlier date, in which case such representations and warranties
shall have been correct in all material respects on and as of such earlier
date); and
          (b) no event has occurred and is continuing, or would result from such
Borrowing or Issuance or from the application of the proceeds therefrom, which
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both.
          SECTION 4.03 Determinations Under Section 4.01. For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by
this Agreement shall have received notice from such Lender prior to the date
that the Borrower, by notice to the Lenders, designates as the proposed
Effective Date, specifying its objection thereto. The Administrative Agent shall
promptly notify the Lenders of the occurrence of the Effective Date.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          SECTION 5.01 Representations and Warranties of the Borrower. The
Borrower represents and warrants as of the Effective Date and from time to time
thereafter as required under this Agreement as follows:
          (a) The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware. The Borrower, Disney
and ABC are duly qualified and in good standing as foreign corporations
authorized to do business in each jurisdiction (other than the respective
jurisdictions of their incorporation) in which the nature of their respective
activities or the character of the properties they own or lease make such
qualification necessary and in which the failure so to qualify would have a
material adverse effect on the financial condition or operations of the Borrower
and its Subsidiaries, taken as a whole.
          (b) The execution, delivery and performance by the Borrower of this
Agreement and each of the Notes, if any, delivered hereunder are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Borrower’s charter or by-laws or
(ii) any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any material contractual restriction binding on or
affecting the Borrower, Disney or ABC; no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Borrower of this Agreement or the Notes, if any; and this Agreement is and
each of the Notes, when delivered hereunder, will be the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with their respective terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and general principles of equity.

37



--------------------------------------------------------------------------------



 



          (c) The Borrower’s most recent annual report on Form 10-K containing
the consolidated balance sheet of the Borrower and its Subsidiaries, and the
related consolidated statements of income and of cash flows of the Borrower and
its Subsidiaries, copies of which have been furnished to each Lender pursuant to
Section 6.01(e)(ii) or as otherwise furnished to the Lenders, fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as at the
date of such balance sheet and the consolidated results of operations of the
Borrower and its Subsidiaries for the fiscal year ended on such date, all in
accordance with generally accepted accounting principles consistently applied.
          (d) There is no pending or, to the Borrower’s knowledge, threatened
claim, action or proceeding affecting the Borrower or any of its Subsidiaries
which could reasonably be expected to have a material adverse effect on the
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole, or which could reasonably be expected to affect the legality, validity
or enforceability of this Agreement; and to the Borrower’s knowledge, the
Borrower and each of its Subsidiaries have complied, and are in compliance, with
all applicable laws, rules, regulations, permits, orders, consent decrees and
judgments, except for any such matters which have not had, and would not
reasonably be expected to have, a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole.
          (e) The Borrower and the ERISA Affiliates have not incurred and are
not reasonably expected to incur any material liability in connection with their
Single Employer Plans or Multiple Employer Plans, other than ordinary
liabilities for benefits; neither the Borrower nor any ERISA Affiliate has
incurred or is reasonably expected to incur any material withdrawal liability
(as defined in Part I of Subtitle E of Title IV of ERISA) to any Multiemployer
Plan; and no Multiemployer Plan of the Borrower or any ERISA Affiliate is
reasonably expected to be in reorganization or to be terminated, within the
meaning of Title IV of ERISA.
          SECTION 5.02 Additional Representations and Warranties of the Borrower
as of Each Increase Date and Each Extension Date. The Borrower represents and
warrants on each Increase Date and each Extension Date (and at no other time)
that, as of each such date, the following statements shall be true:
          (a) there has been no material adverse change in the business,
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole, since the date of the audited financial statements of the Borrower and
its Subsidiaries most recently delivered to the Lenders pursuant to
Section 6.01(e)(ii) prior to the applicable Increase Date or Extension Date, as
the case may be (except as disclosed in periodic or other reports filed by the
Borrower and its Subsidiaries pursuant to Section 13 of the Securities Exchange
Act of 1934, as amended, during the period from the date of the most recently
delivered audited financial statements of the Borrower and its Subsidiaries
pursuant to Section 6.01(e)(ii) to the date of the request for an increase in
the aggregate Commitments related to such Increase Date or for an extension of
the Termination Date then in effect related to such Extension Date, as the case
may be); and
          (b) the representations and warranties contained in Section 5.01 are
correct in all material respects on and as of such date, as though made on and
as of such date (except to the extent that such representations and warranties
relate to an earlier date, in which case such representations and warranties
shall have been correct in all material respects on and as of such earlier
date).

38



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS OF THE BORROWER
          SECTION 6.01 Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
will, unless the Majority Lenders shall otherwise consent in writing:
          (a) Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects with all applicable laws,
rules, regulations, permits, orders, consent decrees and judgments binding on
the Borrower and its Subsidiaries, including ERISA and the Patriot Act, the
failure with which to comply would have a material adverse effect on the
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole.
          (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, if
the failure to so pay and discharge would have a material adverse effect on the
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole, (i) all taxes, assessments and governmental charges or levies imposed
upon it or upon its property, and (ii) all lawful claims which, if unpaid, will
by law become a Lien upon its property; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP.
          (c) Preservation of Corporate Existence, Etc. Subject to
Section 6.02(a), preserve and maintain, and cause each of Disney and ABC to
preserve and maintain, its corporate existence, rights (charter and statutory)
and franchises; provided, however, that none of the Borrower, Disney or ABC
shall be required to preserve any right or franchise if the loss thereof would
not have a material adverse effect on the business, financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole; and provided
further, however, that neither Disney nor ABC shall be required to preserve its
corporate existence if the loss thereof would not have a material adverse effect
on the business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole.
          (d) Maintenance of Interest Coverage Ratio. Maintain as of the last
day of each fiscal quarter of the Borrower, commencing with the first fiscal
quarter of the Borrower following the Effective Date, a ratio of
(i) Consolidated EBITDA for the Measurement Period ending on such day to
(ii) Consolidated Interest Expense for the Measurement Period ending on such
day, of not less than 3 to 1.
          (e) Reporting Requirements. Furnish to the Administrative Agent, on
behalf of the Lenders and the Issuing Banks:
          (i) as soon as available and in any event within 50 days after the end
of each of the first three quarters of each fiscal year of the Borrower, a copy
of the Borrower’s quarterly report to shareholders on Form 10-Q as filed with
the Securities and Exchange Commission (the “SEC”), in each case containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and consolidated statements of income and of cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, and a certificate
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller (A) stating that
no Event of Default, or event that with the giving of notice or passage of time
or both would constitute an Event of Default, has occurred and is continuing and
(B)

39



--------------------------------------------------------------------------------



 



containing a schedule which shall set forth the computations used by the
Borrower in determining compliance with the covenant contained in
Section 6.01(d);
          (ii) as soon as available and in any event within 100 days after the
end of each fiscal year of the Borrower, a copy of the Borrower’s annual report
to shareholders on Form 10-K as filed with the SEC, in each case containing
consolidated financial statements of the Borrower and its Subsidiaries for such
year and a certificate of any of the Borrower’s Chairman of the Board of
Directors, President, Chief Financial Officer, Treasurer, Assistant Treasurer or
Controller (A) stating that no Event of Default, or event that with the giving
of notice or passage of time or both would constitute an Event of Default, has
occurred and is continuing and (B) containing a schedule which shall set forth
the computations used by the Borrower in determining compliance with the
covenant contained in Section 6.01(d);
          (iii) promptly after the Borrower obtains actual knowledge of the
occurrence of each Event of Default, and each event that with the giving of
notice or passage of time or both would constitute an Event of Default, a
statement of any of the Borrower’s Chairman of the Board of Directors,
President, Chief Financial Officer, Treasurer, Assistant Treasurer or Controller
setting forth details of such Event of Default or event continuing on the date
of such statement, and the action which the Borrower has taken and proposes to
take with respect thereto;
          (iv) promptly after the commencement thereof, notice of any actions,
suits and proceedings before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Borrower or any of its Subsidiaries of the type described in Section 5.01(d);
          (v) promptly after the Borrower obtains actual knowledge thereof,
written notice of any pending or threatened Environmental Claim against the
Borrower or any of its Subsidiaries or any of their respective properties which
could reasonably be expected to materially and adversely affect the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole;
          (vi) promptly after the Borrower obtains actual knowledge of the
occurrence of any ERISA Event which could reasonably be expected to materially
and adversely affect the financial condition or operations of the Borrower and
its Subsidiaries, taken as a whole, a statement of any of the Borrower’s
Chairman of the Board of Directors, President, Chief Financial Officer,
Treasurer, Assistant Treasurer or Controller describing such ERISA Event and the
action, if any, which the Borrower has taken and proposes to take with respect
thereto;
          (vii) promptly after receipt thereof by the Borrower or any ERISA
Affiliate from the sponsor of a Multiemployer Plan, a copy of each notice
received by the Borrower or any ERISA Affiliate concerning (A) the imposition of
withdrawal liability (as defined in Part I of Subtitle E of Title IV of ERISA)
by a Multiemployer Plan, which withdrawal liability could reasonably be expected
to materially and adversely affect the financial condition or operations of the
Borrower and its Subsidiaries, taken as a whole, (B) the reorganization or
termination, within the meaning of Title IV of ERISA, of any Multiemployer Plan,
which reorganization or termination could reasonably be expected to materially
adversely affect the financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, or (C) the amount of liability incurred, or
which may be incurred, by the Borrower or any ERISA Affiliate in connection with
any event described in subclause (vii)(A) or (vii)(B) above; and

40



--------------------------------------------------------------------------------



 



          (viii) such other material information reasonably related to any
Lender’s credit analysis of the Borrower or any of its Subsidiaries as any
Lender through the Administrative Agent may from time to time reasonably
request.
          SECTION 6.02 Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not,
without the written consent of the Majority Lenders:
          (a) Mergers, Etc. Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the assets of the Borrower
and its Subsidiaries, taken as a whole (whether now owned or hereafter
acquired), to, any Person, or permit any of its Subsidiaries to do so, unless
(i) immediately after giving effect to such proposed transaction, no Event of
Default or event which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default would exist and (ii) in the case of any
such merger to which the Borrower is a party, the Borrower is the surviving
corporation.
ARTICLE VII
EVENTS OF DEFAULT
          SECTION 7.01 Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
          (a) The Borrower shall fail to pay any principal of any Advance or any
reimbursement obligation under any Letter of Credit when the same becomes due
and payable; or the Borrower shall fail to pay any interest on any Advance, or
on any reimbursement obligation under any Letter of Credit or any fee or other
amount payable under this Agreement, in each case within three Business Days
after such interest, fee or other amount becomes due and payable; or
          (b) Any representation or warranty made by the Borrower herein or by
the Borrower (or any of its officers) delivered in writing and identified as
delivered in connection with this Agreement shall prove to have been incorrect
in any material respect when made; or
          (c) The Borrower shall fail to perform or observe any covenant
contained in Section 6.01(d), Section 6.01(e)(iii) or Section 6.02; or
          (d) The Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if the failure to perform or observe such other term, covenant or
agreement shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower by the Administrative Agent or any Lender; or
          (e) The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt of the Borrower or such
Subsidiary which is outstanding in a principal amount of at least $250,000,000
in the aggregate (but excluding Debt arising hereunder), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure (i) shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Debt and (ii) shall not have been cured or waived; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to prepay,

41



--------------------------------------------------------------------------------



 



redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof; or
          (f) The Borrower or any Material Subsidiary shall generally not pay
its Debts as such Debts become due, or shall admit in writing its inability to
pay its Debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Material Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for substantially all of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
Material Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this subsection (f); or
          (g) Any money judgment, writ or warrant of attachment or similar
process against the Borrower, any Material Subsidiary or any of their respective
assets involving in any case an amount in excess of $100,000,000 is entered and
shall remain undischarged, unvacated, unbonded or unstayed for a period of
30 days or, in any case, within five days of any pending sale or disposition of
any asset pursuant to any such process;
then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
(A) declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, (B) declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
(C) declare the obligation of the Issuing Banks to issue further Letters of
Credit to be terminated, whereupon the same shall forthwith terminate, and/or
(D) demand from time to time that the Borrower pay to the Administrative Agent
for the benefit of the Issuing Banks, an amount in immediately available funds
(in Dollars) equal to the then outstanding Letter of Credit Liability which
shall be held by the Administrative Agent as cash collateral in the LC
Collateral Account under the exclusive control and dominion of the
Administrative Agent and applied to the reduction of such Letter of Credit
Liability as drawings are made on outstanding Letters of Credit; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under the Federal Bankruptcy Code, (A) the
obligation of each Lender to make Advances shall automatically be terminated,
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by the Borrower, (C) all
obligations of the Issuing Banks to issue further Letters of Credit shall be
terminated, and/or (D) the Borrower shall pay to the Administrative Agent for
the benefit of the Issuing Banks, an amount in immediately available funds (in
Dollars) equal to the then outstanding Letter of Credit Liability which shall be
held by the Administrative Agent as cash collateral in the LC Collateral Account
under the exclusive control and dominion of the Administrative Agent and applied
to the reduction of such Letter of Credit Liability as drawings are made on
outstanding Letters of Credit. Promptly upon the expiration or cancellation of
any Letter of Credit with respect to which cash collateral is on deposit in the
LC Collateral Account, the Administrative Agent shall (i) return all cash
collateral related to such Letter of Credit to the Borrower by depositing such
amounts in the account identified by the Borrower at such time and
(ii) thereafter, upon the expiration or cancellation of the final Letter of
Credit with respect to which cash collateral is on deposit in the LC Collateral
Account, close the LC Collateral Account.

42



--------------------------------------------------------------------------------



 



ARTICLE VIII
THE ADMINISTRATIVE AGENT
          SECTION 8.01 Authorization and Action. (a) Each Lender and each
Issuing Bank hereby appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. As to any
matters not expressly provided for by this Agreement (including, without
limitation, enforcement of this Agreement or collection of the Advances), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by the Borrower pursuant to the terms of this Agreement.
          Each Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit Issued by it and the documents associated therewith and
such Issuing Bank shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article VIII with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
Issued by it or proposed to be Issued by it as fully as if the term
“Administrative Agent,” as used in this Article VIII, included such Issuing Bank
with respect to such acts or omissions, and (ii) as additionally provided in
this Agreement with respect to such Issuing Bank.
          (a) The Syndication Agent, the Co-Documentation Agents and the
Arrangers shall have no duties under this Agreement other than those afforded to
them in their capacities as Lenders, and each Lender and each Issuing Bank
hereby acknowledges that the Syndication Agent, the Co-Documentation Agents and
the Arrangers have no liability under this Agreement other than those assumed by
them in their capacities as Lenders.
          SECTION 8.02 Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable to any Lender for any action taken or omitted to be taken by it
or them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may treat the Lender which made any
Advance (or purchased or funded a participation with respect to a Letter of
Credit) as the holder of the Debt resulting therefrom until the Administrative
Agent receives and accepts an Assumption Agreement entered into by an Assuming
Lender as provided in Section 2.19 or 2.20, as the case may be, or an Assignment
and Acceptance entered into by such Lender, as assignor, and an Eligible
Assignee, as assignee, as provided in Section 9.07; (ii) may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Lender and shall not be responsible to any Lender for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement; (iv) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement on the part of the Borrower or to inspect the property (including
the books and records) of the Borrower; (v) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any instrument or document furnished
pursuant hereto; and (vi) shall incur no liability under or in respect of this
Agreement by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopier) believed by it to be genuine and signed or
sent by the proper party or parties.

43



--------------------------------------------------------------------------------



 



          SECTION 8.03 CUSA and Affiliates. With respect to its Commitment and
the Advances made by it and any Note or Notes issued to it, CUSA shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include CUSA in its
individual capacity. CUSA and its respective Affiliates may accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from, and generally engage in any kind of business with, the
Borrower, any of its Subsidiaries and any Person who may do business with or own
securities of the Borrower or any such Subsidiary, all as if CUSA was not the
Administrative Agent and without any duty to account therefor to the Lenders.
          SECTION 8.04 Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent, any
Issuing Bank or any other Lender and based on the financial statements referred
to in Section 5.01(c) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Issuing Bank or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
          SECTION 8.05 Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of Advances then owing to each of
them (or, if no Advances are at the time outstanding or if any Advances are then
owing to Persons which are not Lenders, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal or
bankruptcy proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower.
          (b) Issuing Bank. The Lenders agree to indemnify each Issuing Bank (to
the extent not reimbursed by the Borrower), ratably according to their
respective LC Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of this Agreement and the Letters of Credit issued by it or any
action taken or omitted by such Issuing Bank under this Agreement or the Letters
of Credit Issued by it; provided, that, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse such Issuing Bank promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by such Issuing Bank in connection with the preparation,
execution, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or the Letters of
Credit Issued by it, to the extent that

44



--------------------------------------------------------------------------------



 



the Issuing Bank is not reimbursed for such expenses by the Borrower. In the
case of any investigation, litigation or proceeding giving rise to any such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs expenses or disbursements, this Section 8.05(b) applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Issuing Bank any Lender or a third party.
          SECTION 8.06 Successor Administrative Agent. The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrower and such resignation shall be effective upon the appointment of a
successor Administrative Agent as provided herein. Upon any such resignation,
the Majority Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Majority Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent. Any successor Administrative Agent appointed hereunder
shall be a commercial bank organized or licensed under the laws of the United
States or of any State thereof, or an Affiliate of any such commercial bank,
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
          SECTION 8.07 Sub-Agent. The Borrower and the Lenders hereby
acknowledge that the Administrative Agent may, in its sole discretion, delegate
any of its obligations hereunder to the Sub-Agent, provided that it has obtained
prior consent to such delegation from the Sub-Agent. The Borrower and the
Lenders further agree that the Sub-Agent shall be entitled to exercise each of
the rights and to enjoy each of the benefits of the Administrative Agent under
this Agreement as related to the performance of its obligations hereunder.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01 Amendments, Etc. (a) No amendment or waiver of any
provision of this Agreement, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders (other than the Borrower or any of its
Affiliates, if a Lender, at the time of any such amendment, waiver or consent),
do any of the following: (a) waive any of the conditions specified in
Section 4.01 or 4.02, (b) increase the Commitments of the Lenders (other than as
provided in Section 2.19) or subject the Lenders to any additional obligations,
(c) reduce the principal of, or interest on, the Advances or any reimbursement
obligation in respect of any Letters of Credit or the fees payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances (other than as provided in Section 2.20), any reimbursement obligation
in respect of any Letters of Credit or any fee, (e) change the percentage of the
Commitments, LC Commitments or of the aggregate unpaid principal amount of
Advances or Letter of Credit Liability, or the number of Lenders, which shall be
required for the Lenders or any of them to take any action hereunder or
(f) amend this Section 9.01; and provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent or each
Issuing Bank, as the case may be, in addition to the Lenders required above to
take such action, affect the

45



--------------------------------------------------------------------------------



 



rights or duties of the Administrative Agent or such Issuing Bank, respectively,
under this Agreement or any Note.
          (b) Limitation of Scope. All waivers and consents granted under this
Section 9.01 shall be effective only in the specific instance and for the
specific purpose for which given.
          SECTION 9.02 Notices, Etc. (a) All notices and other communications
provided for hereunder shall, except as otherwise expressly provided for herein,
be in writing (including telecopier communication) and mailed, telecopied or
delivered, if to the Borrower, at its address at:

     
 
  The Walt Disney Company
 
  500 South Buena Vista Street
 
  Burbank, California 91521
 
  Attention: Vice President, Corporate Finance and Assistant Treasurer
 
  Telecopier Number: (818) 563-1682;
 
   
with a copy to:
   
 
   
 
  The Walt Disney Company
 
  500 South Buena Vista Street
 
  Burbank, California 91521
 
  Attention: Vice President — Counsel, Corporate Legal Department
 
  Telecopier Number: (818) 563-4160;
 
    if to any Issuing Bank, at its respective address at:
 
   
 
  BNP Paribas SA
 
  919 Third Avenue
 
  New York, NY 10022
 
  Attention: James Broadus
 
  Telecopier Number: (212) 471-6630
 
   
 
  or
 
   
 
  Standard Chartered Bank
 
  One Evertrust Plaza
 
  5th Floor
 
  Jersey City, NJ
 
  Attention: Victoria Faltine
 
  Telecopier Number: (212) 667-0287;

if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule I hereto; if to any other Lender, at its Domestic Lending
Office specified in the Assumption Agreement or the Assignment and Acceptance
pursuant to which it became a Lender, as the case may be; and if to the
Administrative Agent, at its address at:

     
 
  Citicorp USA, Inc.
Two Penns Way, Second Floor
New Castle, Delaware 19720
Attention: Global Loans — Support — Agency Department
Phone Number: (302) 894-6054

46



--------------------------------------------------------------------------------



 



     
 
  Telecopy Number: (302) 894-6120;
 
   
with a copy to:
   
 
   
 
  Citicorp USA, Inc.
787 West Fifth Street, 29th Floor
Los Angeles, California 90071
Attention: Greg Davis
Phone Number: (213) 239-1896
Telecopier Number: (213) 239-1899;

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties, provided that materials required to be
delivered pursuant to Section 6.01(e)(i) or (ii) shall be delivered to the
Administrative Agent as specified in Section 9.02(b) or as otherwise specified
to the Borrower by the Agent. All such notices and communications shall, when
mailed, telecopied or emailed, be effective when deposited in the mails,
telecopied, or confirmed by email, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II or VIII and to
an Issuing Bank pursuant to Article III or VIII shall not be effective until
received by the Administrative Agent or such Issuing Bank, as the case may be.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.
          (b) So long as Citibank or any of its Affiliates is the Administrative
Agent, materials required to be delivered pursuant to Section 6.01(e)(i) and
(ii) shall be delivered to the Administrative Agent in an electronic medium in a
format acceptable to the Administrative Agent and the Lenders by email at
oploanswebadmin@citigroup.com. The Borrower agrees that the Administrative Agent
may make such materials, as well as any other written information, documents,
instruments (other than the Notes) and other material relating to the Borrower,
any of its Subsidiaries or any other materials or matters relating to this
Agreement or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on
Intralinks, “e-disclosure”, the Administrative Agent’s internet delivery system
that is part of Fixed Income Direct, Global Fixed Income’s primary web portal,
or a substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.
          (c) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Agent in writing of such Lender’s email addresses to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Administrative Agent has on record
effective email addresses for such Lender) and (ii) that any Notice may be sent
to such email addresses.

47



--------------------------------------------------------------------------------



 



          SECTION 9.03 No Waiver; Remedies. No failure on the part of any
Lender, any Issuing Bank or the Administrative Agent to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
          SECTION 9.04 Costs and Expenses. (a) The Borrower agrees to pay,
within five Business Days of demand, all actual and reasonable costs and
expenses, if any (including, without limitation, actual and reasonable counsel
fees and expenses), of the Administrative Agent, each Issuing Bank and each
Lender in connection with the enforcement (whether through legal proceedings or
otherwise) of this Agreement, the Letters of Credit and the other instruments
and documents to be delivered hereunder, including, without limitation,
reasonable counsel fees and expenses in connection with the enforcement of
rights under this Section 9.04(a).
          (b) If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.08(f) or
2.10 or acceleration of the maturity of the Advances pursuant to Section 7.01 or
for any other reason (other than by reason of a payment pursuant to
Section 2.12), the Borrower shall, within five Business Days of demand by any
Lender (with a copy of such demand to the Administrative Agent), pay to such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses which it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
such Lender to fund or maintain such Advance. All obligations of the Borrower
under this Section 9.04 shall survive the making and repayment of the Advances
and the termination of this Agreement.
          SECTION 9.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 7.01, or to demand payment of (or cash collateralization
of) all then outstanding Letter of Credit Liability, each Lender (and, in the
case of CUSA, Citibank) is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, but
excluding trust accounts) at any time held and other indebtedness at any time
owing by such Lender (and, in the case of CUSA, Citibank) to or for the credit
or the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement (including, to the
fullest extent permitted by law, obligations indirectly owed to such Lender by
virtue of its purchase of a participation or sub-participation of the Letter of
Credit Liability pursuant to Section 3.05), whether or not such Lender shall
have made any demand under this Agreement. Each Lender agrees promptly to notify
the Borrower after any such setoff and application made by such Lender (and, in
the case of CUSA, Citibank); provided, that, the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender (and, in the case of CUSA, Citibank) under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Lender may have.
          SECTION 9.06 Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 4.01) when it shall have been
executed by the Borrower, the Administrative Agent and each Co-Documentation
Agent and when the Administrative Agent shall have been notified by each Initial
Lender that such Initial Lender has executed it and, thereafter, shall be
binding upon and inure to the benefit of the Borrower, each Issuing Bank, the
Administrative Agent, each Co-Documentation Agent and each Lender and their
respective successors and permitted assigns, except that the Borrower shall not

48



--------------------------------------------------------------------------------



 



have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.
          SECTION 9.07 Assignments and Participations. (a) Each Lender may and,
if requested by the Borrower upon notice by the Borrower delivered to such
Lender and the Administrative Agent pursuant to clause (ii) of Section 2.16,
will, assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it and any Note or Notes
held by it, its LC Commitment and participations in Letter of Credit Liability);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations under this Agreement,
(ii) the amount (without duplication) of the Commitment, pro-rata share of
outstanding Advances and pro-rata share of participations in Letter of Credit
Liability of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance) shall
not be less than $12,500,000 (unless the assigning Lender shall assign its
entire interest hereunder or such lesser amount is previously agreed among such
assigning Lender, the Administrative Agent and the Borrower) or an integral
multiple of $500,000 in excess thereof, (iii) the sum of (A) the amount (without
duplication) of the Commitment, pro-rata share of outstanding Advances and
pro-rata share of participations in Letter of Credit Liability of the assigning
Lender being assigned pursuant to each such assignment and (B) the amount of the
commitment and pro-rata share of outstanding advances of the assigning Lender
being contemporaneously assigned under the Four-Year Credit Agreement by the
Person that is such assigning Lender (in both cases determined as of the date of
the Assignment and Acceptance or similar agreement with respect to such
assignments) shall not be less than $25,000,000 in the aggregate (unless the
assigning Lender shall assign its entire interest hereunder and thereunder or
such lesser amount is previously agreed among such assigning Lender, the
Administrative Agent and the Borrower) or an integral multiple of $1,000,000 in
excess thereof, provided, however, that if the aggregate amount of the
Commitment of such assigning Lender hereunder and its commitment under the
Four-Year Credit Agreement is less than $25,000,000 on the date of such proposed
assignments, such assigning Lender may assign all, but not less than all, of its
remaining rights and obligations under this Agreement and the Four-Year Credit
Agreement (unless an assignment of a portion of such assigning Lender’s
obligations hereunder and thereunder is otherwise previously agreed among such
assigning Lender, the Administrative Agent and the Borrower), (iv) each such
assignment shall be to an Eligible Assignee, and (v) the parties to each such
assignment (other than the Borrower) shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than any rights such Lender assignor may have under
Sections 2.11, 2.14 and 9.08) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no

49



--------------------------------------------------------------------------------



 



responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or the performance or observance by the Borrower of any of its
obligations under this Agreement or any instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 5.01(c) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, any Issuing Bank, such assigning Lender
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent or the respective Issuing Bank to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
          (c) The Administrative Agent shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance and each Assumption
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment and the LC Commitment
of, and principal amount of the Advances owing to, each Lender from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
          (d) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee
and, if applicable, the Borrower, together with any Note subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit B hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
each Issuing Bank.
          (e) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment, LC
Commitment and the Advances owing to it and any Note issued to it hereunder);
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment and LC Commitment hereunder)
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (iv) such Lender shall not agree in any
participation agreement with any participant or proposed participant to obtain
the consent of such participant before agreeing to the amendment, modification
or waiver of any of the terms of this Agreement or any Note, before consenting
to any action or failure to act by the Borrower or any other party hereunder or
under any Note, or before exercising any rights it may have in respect thereof,
unless such amendment, modification, waiver, consent or exercise would
(A) increase the amount of such participant’s portion of such Lender’s
Commitment, (B) reduce the principal amount of or rate of interest on the
Advances, any amount due hereunder with respect to the Letters of Credit or any
fee or other amounts payable hereunder to which such participant would be
entitled to receive a share under such participation agreement, or (C) postpone
any date fixed for any payment of principal of or interest on the Advances, for
amounts due with respect to Letters of Credit or any fee or

50



--------------------------------------------------------------------------------



 



other amounts payable hereunder to which such participant would be entitled to
receive a share under such participation agreement.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.07, disclose
to the assignee or participant or proposed assignee or participant any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower in writing and directly related to the transactions contemplated
hereunder; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from such Lender in accordance with the terms of Section 9.09.
          (g) No participation or assignment hereunder shall be made in
violation of the Securities Act of 1933, as amended from time to time, or any
applicable state securities laws, and each Lender hereby represents that it will
make any Advance for its own account in the ordinary course of its business and
not with a view to the public distribution or sale thereof.
          (h) Anything in this Agreement to the contrary notwithstanding, any
Lender may at any time assign or create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and any Note issued to it hereunder) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System (or any successor regulation thereto) and the
applicable operating circular of such Federal Reserve Bank.
     SECTION 9.08 Indemnification. The Borrower agrees to indemnify and hold
harmless the Administrative Agent, each Issuing Bank, each Co-Documentation
Agent and each Lender and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each an "Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted against any Indemnified Party, in
each case arising out of or in connection with or by reason of, or in connection
with the preparation for a defense of, any investigation, litigation or
proceeding (whether or not an Indemnified Party is a party thereto) arising out
of, related to or in connection with the Commitments hereunder or the Advances
or Letter of Credit Issuances made pursuant hereto or any transactions done in
connection herewith, including, without limitation, any transaction in which any
proceeds of the Advances or any Letter of Credit Issuance are, or are proposed,
to be applied, or any action or proceeding relating to a court order, injunction
or other process or decree restraining or seeking to restrain any Issuing Bank
from paying any amount under any Letter of Credit (collectively, the
“Indemnified Matters”); provided that the Borrower shall have no obligation to
any Indemnified Party under this Section 9.08 with respect to (i) matters for
which such Indemnified Party has been reimbursed by or on behalf of the Borrower
pursuant to any other provision of this Agreement, but only to the extent of
such reimbursement, or (ii) Indemnified Matters found by a court of competent
jurisdiction to have resulted from the willful misconduct or gross negligence of
such Indemnified Party. If any action is brought against any Indemnified Party,
such Indemnified Party shall promptly notify the Borrower in writing of the
institution of such action and the Borrower shall thereupon have the right, at
its option, to elect to assume the defense of such action; provided, however,
that the Borrower shall not, in assuming the defense of any Indemnified Party in
any Indemnified Matter, agree to any dismissal or settlement of such Indemnified
Matter without the prior written consent of such Indemnified Party, which
consent shall not be unreasonably withheld, if such dismissal or settlement
(A) would require any admission or acknowledgment of culpability or wrongdoing
by such Indemnified Party or (B) would provide for any nonmonetary relief to any
Person to be performed by such Indemnified Party. If the Borrower so elects, it
shall promptly assume the defense of such action, including the employment of
counsel (reasonably satisfactory to such Indemnified Party) and payment of
expenses. Such Indemnified Party shall have the

51



--------------------------------------------------------------------------------



 



right to employ its or their own counsel in any such case, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
unless (1) the employment of such counsel shall have been authorized in writing
by the Borrower in connection with the defense of such action or (2) the
Borrower shall not have properly employed counsel reasonably satisfactory to
such Indemnified Party to have charge of the defense of such action, in which
case such fees and expenses shall be paid by the Borrower. If an Indemnified
Party shall have reasonably concluded (based upon the advice of counsel) that
the representation by one counsel of such Indemnified Party and the Borrower
creates a conflict of interest for such counsel, the reasonable fees and
expenses of such counsel shall be borne by the Borrower and the Borrower shall
not have the right to direct the defense of such action on behalf of such
Indemnified Party (but shall retain the right to direct the defense of such
action on behalf of the Borrower). Anything in this Section 9.08 to the contrary
notwithstanding, the Borrower shall not be liable for the fees and expenses of
more than one counsel for any Indemnified Party in any jurisdiction as to any
Indemnified Matter or for any settlement of any Indemnified Matter effected
without its written consent. All obligations of the Borrower under this
Section 9.08 shall survive the making and repayment of the Advances and the
termination of this Agreement.
          SECTION 9.09 Confidentiality. None of the Administrative Agent, the
Issuing Banks or Lenders may disclose to any Person any confidential,
proprietary or non-public information of the Borrower furnished to the
Administrative Agent, the Issuing Banks or the Lenders by the Borrower or any of
its Subsidiaries (such information being referred to collectively herein as the
“Borrower Information”), except that each of the Administrative Agent, each of
the Issuing Banks and each of the Lenders may disclose Borrower Information
(i) to its and its Affiliates’ employees, officers, directors, agents, auditors
and advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Borrower Information
and instructed to keep such Borrower Information confidential on substantially
the same terms as provided herein), (ii) to the extent requested by any
regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 9.09 to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (vii) to the extent such Borrower
Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 9.09
by the Administrative Agent, such Issuing Bank or such Lender, or (B) is or
becomes available to the Administrative Agent, such Issuing Bank or such Lender
on a non-confidential basis from a source other than the Borrower, provided such
source is not bound by a confidentiality agreement or other legal or fiduciary
obligations of secrecy with the Borrower with respect to the Borrower
Information, and (viii) with the consent of the Borrower.
          SECTION 9.10 Patriot Act. Each Lender and the Administrative Agent
hereby notifies the Borrower that, pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow it to identify the Borrower in accordance with
the Patriot Act. The Borrower shall promptly provide such information upon
request by any Lender or Administrative Agent.
          SECTION 9.11 Judgment. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at Citibank’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which
final judgment is given.

52



--------------------------------------------------------------------------------



 



          (b) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency into Dollars,
the parties agree to the fullest extent that they may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase such Committed
Currency with Dollars at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
          (c) The obligation of the Borrower in respect of any sum due from it
in any currency (the "Primary Currency”) to any Lender, any Issuing Bank or the
Administrative Agent hereunder shall, notwithstanding any judgment in any other
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender, Issuing Bank or the Administrative Agent (as the case
may be), of any sum adjudged to be so due in such other currency, such Lender,
Issuing Bank or the Administrative Agent (as the case may be) may in accordance
with normal banking procedures purchase the applicable Primary Currency with
such other currency; if the amount of the applicable Primary Currency so
purchased is less than such sum due to such Lender, Issuing Bank or the
Administrative Agent (as the case may be) in the applicable Primary Currency,
the Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender, any Issuing Bank or the Administrative Agent
(as the case may be) against such loss, and if the amount of the applicable
Primary Currency so purchased exceeds such sum due to any Lender, Issuing Bank
or the Administrative Agent (as the case may be) in the applicable Primary
Currency, such Lender, Issuing Bank or the Administrative Agent (as the case may
be) agrees to remit to the Borrower such excess.
          SECTION 9.12 Consent to Jurisdiction and Service of Process. All
judicial proceedings brought against the Borrower with respect to this Agreement
or any instrument or other documents delivered hereunder may be brought in any
state or federal court in the Borough of Manhattan in the State of New York, and
by execution and delivery of this Agreement, the Borrower accepts, for itself
and in connection with its properties, generally and unconditionally, the
nonexclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Agreement
or any instrument or other document delivered hereunder from which no appeal has
been taken or is available. The Borrower agrees to receive service of process in
any such proceeding in any such court at its office at 77 West 66th Street, 15th
Floor, New York, New York 10023, Attention: Kenneth E. Newman (or at such other
address in the Borough of Manhattan in the State of New York as the Borrower
shall notify the Administrative Agent from time to time) and, if the Borrower
ever ceases to maintain such office in the Borough of Manhattan, irrevocably
designates and appoints CT Corporation System, 1633 Broadway, New York, New York
10019, or any other address in the State of New York communicated by CT
Corporation System to the Administrative Agent, as its agent to receive on its
behalf service of all process in any such proceeding in any such court, such
service being hereby acknowledged by the Borrower to be effective and binding
service in every respect.
          SECTION 9.13 Substitution of Currency. If a change in any Committed
Currency occurs pursuant to any applicable law, rule or regulation of any
governmental, monetary or multi-national authority, this Agreement (including,
without limitation, the definition of Eurocurrency Rate) will be amended to the
extent determined by the Administrative Agent (acting reasonably, in
consultation with the Borrower and in accordance with the terms of Section 9.01
hereof) to be necessary to reflect the change in currency and to put the Lenders
and the Borrower in the same position, so far as possible, that they would have
been in if no change in such Committed Currency had occurred.
          SECTION 9.14 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

53



--------------------------------------------------------------------------------



 



          SECTION 9.15 Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of an original executed counterpart of
this Agreement. A full set of executed counterparts of this Agreement shall be
lodged with each of the Administrative Agent and the Borrower. Any Notes issued
hereunder shall be delivered in original hard copy to the Lender requesting such
Note.
          SECTION 9.16 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective representatives thereunto duly authorized, as of
the date first above written.

     
 
  THE BORROWER

                  THE WALT DISNEY COMPANY    
 
           
 
  By:   /s/ Christine M. McCarthy    
 
           
 
  Title:   Executive Vice President, Corporate    
 
      Finance and Real Estate and Treasurer    

     
 
  THE ADMINISTRATIVE AGENT

                  CITICORP USA, INC.,
as Administrative Agent      
 
  By:   /s/ Carolyn Kee    
 
           
 
  Title:   Vice President    

     
 
  THE JOINT LEAD ARRANGERS
AND JOINT BOOK MANAGERS

                  BANC OF AMERICA SECURITIES LLC         as Joint Lead Arranger
and Joint Book Manager    
 
           
 
  By:   /s/ Andrew Hensley    
 
           
 
  Title:   Vice President    
 
                CITIGROUP GLOBAL MARKETS INC.,         as Joint Lead Arranger
and Joint Book Manager    
 
           
 
  By:   /s/ Carolyn Kee    
 
           
 
  Title:   Managing Director    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  THE SYNDICATION AGENT

                  BANK OF AMERICA, N.A.         as Syndication Agent    
 
           
 
  By:   /s/ Amy Peden    
 
           
 
  Title:   Vice President    

     
 
  THE CO-DOCUMENTATION AGENTS

                  BARCLAYS BANK PLC,         as Co-Documentation Agent    
 
           
 
  By:   /s/ Alison McGuigan    
 
           
 
  Title:   Associate Director    
 
                BNP PARIBAS, SA,         as Co-Documentation Agent    
 
           
 
  By:   /s/ Simone Vincour McKeever    
 
           
 
  Title:   Director    
 
           
 
  By:   /s/ Todd Rogers    
 
           
 
  Title:   Vice President    
 
                HSBC BANK USA, NATIONAL ASSOCIATION         as Co-Documentation
Agent    
 
           
 
  By:   /s/ David Wagstaff    
 
           
 
  Title:   Senior Vice President    
 
                JPMORGAN CHASE BANK, N.A.         as Co-Documentation Agent    
 
           
 
  By:   /s/ William P. Rindfuss    
 
           
 
  Title:   Vice President    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



     
 
  THE ISSUING BANKS

                  BNP PARIBAS SA.,         as Issuing Bank    
 
           
 
  By:   /s/ Simone Vincour McKeever    
 
           
 
  Title:   Director    
 
           
 
  By:   /s/ Todd Rodgers    
 
           
 
  Title:   Vice President    
 
                STANDARD CHARTERED BANK,         as Issuing Bank    
 
           
 
  By:   /s/ Mary Machado-Schammel    
 
           
 
  Title:   Senior Vice President    
 
           
 
  By:   /s/ Robert K. Reddington    
 
           
 
  Title:   AVP/Credit Documentation    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



INITIAL LENDERS

     
Commitment
CITICORP USA, INC.,
$205,000,000.00
as Lender

                  By:   /s/ Carolyn Kee         Title: Vice President           

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



         

     
$205,000,000.00
  BANK OF AMERICA, N.A.,
as Lender

                  By:   /s/ Amy Peden         Title: Vice President           

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



         

     
$150,000,000.00
  BARCLAYS BANK PLC,
as Lender

                  By:   /s/Alison McGuigan         Title: Associate Director   
       

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



         

     
$150,000,000.00
  BNP PARIBAS SA,
as Lender

                  By:   /s/ Simone Vincour McKeever         Title: Director     
       

                  By:   /s/ Richard Pace         Title: Manging Director       
   

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



         

     
$150,000,000.00
  HSBC BANK USA, NATIONAL ASSOCIATION
as Lender

                  By:   /s/ David Wagstaff         Title: Senior Vice President 
         

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



         

     
$150,000,000.00
  JPMORGAN CHASE BANK, N.A.
 
  as Lender

                  By:   /s/ William P. Rindfuss         Title: Vice President   
       

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



         

     
$95,000,000.00
  THE BANK OF TOKYO — MITSUBISHI UFJ, LTD.,
 
  as Lender

                  By:   /s/ Karen Ossolinski         Title: Authorized
Signatory           

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



         

     
$95,000,000.00
  CREDIT SUISSE, New York
 
  Branch, as Lender

                  By:   /s/ Doreen Barr         Title: Vice President           
 

                  By:   /s/ Cassandra Droogan         Title: Vice President     
       

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  $95,000,000.00       DEUTSCHE BANK AG, New             York
Branch, as Lender    
 
               
 
      By:   /s/ Yvonne Preil    
 
                        Title: Vice President    
 
               
 
      By:   /s/ Andreas Nuemeier    
 
                        Title: Director    

Amended and Restated Five-Year Credit Agreement



 



--------------------------------------------------------------------------------



 



                  $95,000,000.00       MIZUHO CORPORATE BANK,             LTD.,
as Lender    
 
               
 
      By:   /s/ Raymond Ventura    
 
                        Title: Deputy General Manger    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  $95,000,000.00       STANDARD CHARTERED             BANK, as
Lender    
 
               
 
      By:   /s/ Vincent Fitzgerald    
 
                        Title: Managing Director    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  $95,000,000.00       THE ROYAL BANK OF             SCOTLAND as
Lender    
 
               
 
      By:   /s/ Mary Machado-Schammel    
 
                        Title: Senior Vice President    
 
               
 
      By:   /s/ Robert K. Reddington    
 
                        Title: AVP/Credit Documentation    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  $95,000,000.00       UBS LOAN FINANCE LLC,             as
Lender    
 
               
 
      By:   /s/ Irja R. Otsa    
 
                        Title: Associate Director    
 
               
 
      By:   /s/ Pamela Oh    
 
                        Title: Associate Director    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  $50,000,000.00       HARRIS NESBITT             FINANCING,
INC., as Lender    
 
               
 
      By:   /s/ Joseph W. Linder    
 
                        Title: Vice President    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $50,000,000.00   SOCIÉTÉ GÉNÉRALE,         as Lender    
 
           
 
  By:   /s/ Mark Vigil
 
        Title: Managing Director    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $50,000,000.00   SUMITOMO MITSUI         BANKING CORPORATION,    
    as Lender    
 
           
 
  By:   /s/ Yoshihiro Hyakutome
 
        Title: Joint General Manager    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $50,000,000.00   SUNTRUST BANK,         as Lender    
 
           
 
  By:   /s/ Robert Bugbee
 
        Title: Director    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $50,000,000.00   WILLIAM STREET         COMMITMENT        
CORPORATION, as Lender    
 
           
 
  By:   /s/ Mark Walton
 
        Title: Assistant Vice President    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   AUSTRALIA AND NEW ZEALAND         BANKING GROUP
LIMITED,         as Lender    
 
           
 
  By:   /s/ R. Scott McInnis
 
        Title: General Manager, Americas    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   BANCA DI ROMA SPA,         as Lender    
 
           
 
  By:   /s/ Tom Woodruff
 
        Title: Vice President    
 
           
 
  By:   /s/ Luca Balestra
 
        Title: Senior Vice President    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   BANCA INTESA SPA,         as Lender    
 
           
 
  By:   /s/ Frank Maffei
 
        Title: Vice President    
 
           
 
  By:   /s/ Anthony F. Giobbi
 
        Title: First Vice President    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   BEAR STEARNS CORPORATE         LENDING INC.,    
    as Lender    
 
           
 
  By:   /s/ Keith Barnish
 
        Title: Executive Vice President    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   ING BANK N.V.,         as Lender    
 
           
 
  By:   /s/ Maurice Kenny
 
        Title: Vice President    
 
           
 
  By:   /s/ Aidan Neill
 
        Title: Vice President    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   LEHMAN COMMERCIAL PAPER         INC., as Lender  
 
 
           
 
  By:   /s/ Janine M. Shugan
 
        Title: Authorized Signatory    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   LLOYDS TSB BANK PLC,         as Lender    
 
           
 
  By:   /s/ Windor R. Davies
 
        Title: Director    
 
           
 
  By:   /s/ Andrew Roberts    
 
                Title: Vice President    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   MERRILL LYNCH BANK USA,         as Lender    
 
           
 
  By:   /s/ Frank Stepan
 
        Title: Vice President    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   ROYAL BANK OF CANADA,         as Lender    
 
           
 
  By:   /s/ James F. Disher
 
        Title: Authorized Signatory    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   STATE STREET BANK AND         TRUST COMPANY,    
    as Lender    
 
           
 
  By:   /s/ Mary H. Casey
 
        Title: Vice President    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   THE BANK OF NEW YORK,         as Lender    
 
           
 
  By:   /s/ John Foote
 
        Title: Vice President    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   UNION BANK OF CALIFORNIA, N.A.,         as Lender
   
 
           
 
  By:   /s/ Dan Mandel
 
        Title: Vice President    

Amended and Restated Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              $25,000,000.00   WELLS FARGO BANK, N.A.,         as Lender    
 
           
 
  By:   /s/ Ling Li
 
        Title: Vice President    

Amended and Restated Five-Year Credit Agreement

 